NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

Exhibit 10.4



 

PRODUCT DEVELOPMENT AND OPTION AGREEMENT

BETWEEN

NOVARTIS PHARMA AG

AND

CELL GENESYS, INC.



 

 

 

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

This Product Development and Option Agreement (hereinafter, the "Option
Agreement") is made and entered into as of this 23rd day of July 2003
(hereinafter the "Effective Date") between Cell Genesys, Inc. a Delaware
corporation (hereinafter "Cell Genesys"), and Novartis Pharma AG, a Swiss
corporation (hereinafter "Novartis").



WITNESSETH

WHEREAS

, Cell Genesys has developed expertise to undertake broad drug discovery
programs in connection with the Field;



WHEREAS

, Novartis and its Affiliates are engaged in the research, development,
marketing, manufacture and distribution of pharmaceutical compounds that are
safe and effective in treating or preventing human and animal diseases and
conditions;



WHEREAS,

Novartis and Cell Genesys have entered into the Patent Assignment and License
Agreement, dated as of even date herewith, pursuant to which Novartis has
transferred and licensed certain intellectual property related to the Field; and



WHEREAS

, in connection with the transfer and license referred to above, both parties
desire to enter into a collaboration, the objective of which is the development
and commercialization of certain products in the Field.



NOW THEREFORE

, in consideration of the mutual covenants set forth in this Option Agreement,
the parties agree as follows:



ARTICLE I

DEFINITIONS

All capitalized terms used but not otherwise defined in this Option Agreement
shall have the meanings set forth in the Definitions Appendix, attached hereto
as Exhibit VII.

 

ARTICLE II

PRODUCT DEVELOPMENT PROGRAM



2.1. Product Development Program

(a) Subject to the terms and conditions set forth in this Option Agreement, Cell
Genesys shall diligently engage in pre-clinical product development of the
Development Products (including any derivatives or back-ups thereof as a
Substitute Product as provided under Section 2.4) into Product Candidates. No
later than one hundred and twenty (120) Days from the Effective Date, Cell
Genesys shall submit to Novartis the product development plan for each
Development Product ("PDP") detailing Cell Genesys' proposed Research Program,
together with a budget proposal and plans to meet the Development Information
criteria in connection therewith. Cell Genesys will entertain, in good faith,
any comments and suggestions Novartis may have regarding the PDP. Consistent
with the foregoing, Cell Genesys shall be solely responsible for the details
(and implementation) of the finalized PDP. The PDP shall be attached hereto and
made part hereof as Exhibit I. Subject to Section 2.4, Cell Genesys shall use
diligent and commercially reasonable efforts consistent with sound and
reasonable business practices and judgment to develop the Development Products
into Product Candidates as soon as reasonably practicable, devoting not less
than the same degree of attention and diligence to such efforts that it devotes
to such activities for other of its products of comparable market potential. In
determining whether Cell Genesys is in compliance with the foregoing provisions,
there shall be taken into account the normal course of drug development programs
in the pharmaceutical industry conducted with sound and reasonable business
practices and judgment for compounds with a comparable market potential.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

(b) Cell Genesys shall commence and conduct the Research Program with respect to
the Development Products in accordance with the PDP. Cell Genesys shall ensure
that it submits an IND for each of the Development Products (other than for
Terminated Development Products) and Substitute Products (if applicable) to
applicable Regulatory Authorities. Cell Genesys shall promptly notify Novartis
of any acceptance or any objection or rejection of the submitted IND by the
applicable Regulatory Authorities. Cell Genesys shall use commercially
reasonable efforts to overcome any such objection or rejection until final
acceptance of such IND by the applicable Regulatory Authorities. During the
course of the Research Program, Cell Genesys shall promptly inform Novartis of
any planned or implemented material change to or deviations from the PDP,
together with the reasons for such changes or deviations. In the event that
Novartis objects to or makes any comments or suggestions to any such changes or
deviations, Cell Genesys shall entertain such objections, comments or
suggestions in good faith, and implement any such objection, comments or
suggestions acceptable to Cell Genesys.

2.2. Information Exchange

(a) Liaison Meetings.

Each party will designate not more than four (4) employees to act as liaisons
for purposes of this Option Agreement (such employees, the "Liaisons"). The
Liaisons will be individuals with expertise in research and development, or
other matters as each party may determine in its sole discretion. The identities
of the initial Liaisons will be communicated by the parties to each other. The
parties may change their Liaisons at any time by providing notice of such change
pursuant to the notice provisions of this Option Agreement. The Liaisons shall
meet periodically, but no less than semi-annually or as otherwise agreed between
the parties, to (i) review the progress made by Cell Genesys under the Research
Program, (ii) provide Novartis with the occasion to exchange with Cell Genesys
comments and suggestions to the further research under the Research Program,
(iii) provide the parties with the possibility to prepare for an eventual
exercise of Novartis' Option for Product Candidates in order to allow for
seamless and efficient further development. The Liaisons' meetings shall be
documented with minutes which will be approved by Novartis and Cell Genesys.

(b) Other Research and Development Programs.

Additionally, from the Effective Date until the 7th anniversary thereof or the
termination of this Option Agreement, whichever occurs first, the parties shall
meet semi-annually whereby Cell Genesys shall also provide information to
Novartis regarding its other research and development programs with respect to
Other Products and Additional Products in the Field (collectively, "Other
Research and Development Programs"). Prior to consummating any transaction with
a Third Party for the development or commercialization of such Other Products or
Additional Products (other than any Rejected Products), Cell Genesys shall offer
Novartis the right to negotiate the rights to develop or commercialize such
Other Products or Additional Products (other than any Rejected Products).
Novartis shall indicate its interest no later than twenty (20) Days from such
offer. Upon Novartis' notification to Cell Genesys indicating with interest, the
parties shall enter into exclusive negotiations (for a period to be mutually
agreed by the parties, but no less than a period of sixty (60) Days from the
time of such notification, or as otherwise mutually agreed by the parties) to
agree in good faith on the terms and conditions any such right of development or
commercialization.

2.3. Conduct of Research and Development

Cell Genesys will work, at its own cost, diligently and use commercially
reasonable and good faith efforts, consistent with prudent business judgment and
consistent with pharmaceutical and biotechnology industry standards to implement
the PDP, with qualified, experienced scientists, and in material compliance with
the requirements of applicable laws and regulations in an effort to achieve its
objectives efficiently and expeditiously. Cell Genesys shall maintain adequate
laboratories, offices and other facilities to carry out the activities to be
performed pursuant to the PDP. In conformity with standard pharmaceutical and
biotechnology industry practices, the requirement of regulatory authorities and
the terms and conditions of this Option Agreement, Cell Genesys shall prepare
and maintain, or shall cause to be prepared and maintained, complete and
accurate written records, accounts, notes, reports and raw data with respect to
activities conducted pursuant to the PDP and, upon Novartis' written request,
shall make legible copies of the aforesaid available to Novartis. Novartis shall
have the right to freely use such primary data for archiving and regulatory
purposes. Upon reasonable advance notice, both Novartis and Cell Genesys agree
to make its employees and non-employee consultants reasonably available at their
places of employment to consult with the other party on issues arising during
the implementation of the PDP and in connection with any request from any
regulatory agency, including, without limitation, regulatory, scientific,
technical and clinical testing issues. Cell Genesys shall keep Novartis
reasonably informed as to all relevant discoveries and technical developments
(including any inventions) made under the PDP. Cell Genesys shall prepare and
distribute to Novartis a reasonably detailed written summary report relating to
progress regarding the PDP on an annual basis.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2.4 Discontinuation; Substitute Product

During the course of the Research Program, Cell Genesys may, subject to its
obligations of diligence and commercial reasonableness in Section 2.1 hereof,
discontinue further research and development with respect to a particular
Development Product ("Terminated Development Product"). Cell Genesys shall
promptly notify Novartis of such discontinuance and the parties shall meet to
discuss in good faith any Substitute Product for such Terminated Development
Product. In the event that within twenty four (24) months from the date of
termination of the Terminated Development Product, Cell Genesys, at its
discretion, begins development of a Substitute Product, then Cell Genesys shall
offer to Novartis such Substitute Product, and if Novartis accepts such
Substitute Product, such Substitute Product shall be deemed a Development
Product hereunder (including a PDP and a budget for such Substituted Product).
Cell Genesys shall conduct development of such Substitute Product using
commercially reasonable efforts to develop such Substitute Product into a
Product Candidate. Cell Genesys shall reallocate any unused portion of the Fee
allocated or budgeted for the Terminated Development Product to the remaining
Development Products or Substitute Product under development.

With respect to any Substitute Development Costs for a specific Substitute
Product, Novartis shall, upon the exercise of the Option (and the execution of
the Development License and Commercialization Agreement in connection therewith)
with respect to such Substitute Product, reimburse Cell Genesys [*] of such
Substitute Development Costs for such Substitute Product, in a manner and time
to be mutually agreed by the parties.

2.5. Subcontractors

Cell Genesys may perform some of its obligations under the Research Program
through one or more competent subcontractors, provided that (i) Cell Genesys
shall first notify Novartis of its intent to engage such subcontractor, (ii)
none of Novartis' rights hereunder are diminished or otherwise adversely
affected as a result of such subcontracting, and (iii) the subcontractor
undertakes in writing obligations of confidentiality and non-use regarding
Confidential Information which are substantially the same as those undertaken by
Cell Genesys pursuant to this Option Agreement. Cell Genesys will at all times
be responsible for the performance and payment of such subcontractor.

2.6. Conflict of Interest

During the term of the Option Agreement, in order to avoid any conflict of
interest, Cell Genesys and Novartis hereby agrees to cooperate in the Field with
each other by informing each other without delay if one party intends to take up
a collaboration project with a Third Party that might cover or affect the Field,
in whole or in part.

 

ARTICLE III

PAYMENTS AND ROYALTIES



3.1. Payment

At the Effective Date, Novartis shall make a non-refundable cash payment to Cell
Genesys in the amount of twenty eight and a half million US Dollars (USD
$28,500,000) (hereinafter the "Fee"). Novartis shall make this payment to a Cell
Genesys account communicated by Cell Genesys to Novartis. Cell Genesys shall use
the Fee solely and exclusively to pay for development costs directly
attributable to and incurred in connection with the Research Program with
respect to the Development Products and Substitute Products (if applicable) and
the budget set forth in the PDP. The parties hereto agree that within ninety
(90) Days after the end of the first and second anniversary of the Closing, Cell
Genesys shall provide Novartis a statement setting out in reasonable detail such
development costs associated with the Research Program with respect to the
Development Products and Substitute Products (if applicable). Except as
expressly provided in this Option Agreement, Novartis shall have no further
obligation to provide any additional financing to Cell Genesys in connection
with the Research Program with respect to the Development Products and
Substitute Products (if applicable).

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Cell Genesys covenants that the Fee paid by Novartis hereunder shall be
deposited and remain in a bank account other than an account with Fleet National
Bank, and that the Fee (or any portion thereof) shall not be in anyway, directly
or indirectly, serve as collateral for any obligations of Cell Genesys
(including, without limitation, having a security interest or a lien held by a
Third Party on the Fee).

3.2 Option Payment

For each Product Candidate that Novartis exercises its Option in accordance with
Article IV, upon the execution of the Development License and Commercialization
Agreement for such Product Candidate, Novartis shall make a non-refundable,
one-time payment to Cell Genesys of [*] for each such Product Candidate.

3.3 Royalties for Refused Product Candidate and Other Products

For each Refused Product Candidate or Other Product sold by Cell Genesys or any
Third Party licensee or sublicensee of Cell Genesys, Cell Genesys shall pay
Novartis the amount of [*] of the Adjusted Net Sales of such Refused Product
Candidate or Other Product.

3.4 Royalties for Additional Products

For each Additional Product sold by Cell Genesys or any Third Party licensee or
sublicensee of Cell Genesys, Cell Genesys shall pay Novartis the amount of [*]
of the Adjusted Net Sales of such Additional Product.

3.5 Royalties for China

Notwithstanding anything to the contrary hereunder, for each Product sold by
Cell Genesys or any Third Party licensee or sublicensee of Cell Genesys in
China, Cell Genesys shall pay to Novartis the amount of [*] of the Adjusted Net
Sales of such Product.

3.6 Payment and Sales Reports

Royalties pursuant to Sections 3.3, 3.4 and 3.5 shall be payable to Novartis by
Cell Genesys on a quarterly basis. Cell Genesys shall, within forty-five (45)
Days after the end of each applicable calendar quarter, pay Novartis such
royalties for such quarter by wire transfer from Cell Genesys to an account
designated by Novartis, following wire transfer instructions specified by
Novartis periodically to Cell Genesys. Together with such payment, Cell Genesys
shall furnish or cause to be furnished to Novartis on a quarterly basis a Sales
Report covering the applicable calendar quarter. With respect to sales of the
aforementioned Products invoiced in U.S. Dollars, the Adjusted Net Sales amounts
and the amounts due to Novartis hereunder shall be expressed in U.S. Dollars.
With respect to sales of the products invoiced in a currency other than U.S.
Dollars, the Adjusted Net Sales and amounts due to Novartis hereunder shall be
expressed in the domestic currency of the party making the sale, together with
the U.S. Dollar equivalent of the amount payable to Cell Genesys, calculated
using a monthly exchange rate as reported in the Wall Street Journal at the last
Business Day of such month for the translation of foreign currency sales into
U.S. Dollars.



ARTICLE IV

LICENSE OPTION

4.1. Product Candidate

During the course of the Research Program, when and if Cell Genesys has
completed a Proof of Concept Study with respect to a Product Candidate, Cell
Genesys shall promptly notify Novartis of this fact and shall provide Novartis
all of the Development Information (as defined in Section 4.2. below) with
respect to such Product Candidate.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4.2 Development Information



Cell Genesys shall provide Novartis with the following with respect to each
Product Candidate (collectively, the "Development Information"):

(a) the results of Proof of Concept Study, and the information required under
Exhibit III attached to this Option Agreement, including, without limitation,
true and correct copies of all INDs submitted to the applicable Regulatory
Authorities in connection therewith;



(b) all other material information known to Cell Genesys about the proposed
Product Candidate which shall include, without limitation, all data relating to
a Product Candidate, all results of the Proof of Concept Study, written
information on registered interaction with Regulatory Authorities and any
studies and materials on health and safety, including analysis results and raw
data from the pre- clinical development studies;



(c) any previously undisclosed information with respect to Cell Genesys
Technology relating to the Product Candidate;



(d) knowledge of Cell Genesys regarding Third Party IP rights necessary to
commercialize the Product Candidate; and



(e) [*] an amount of any biological or chemical substance as is reasonably
necessary for Novartis to exercise its Option. Such substance shall be
accompanied by a certificate of analysis and shall contain no warranty other
than that of conformity with the certificate of analysis.

4.3 Acceptance of Development Information

Upon receipt of the Development Information for Cell Genesys, Novartis shall
have the right to review the Development Information and, within reasonable time
(not to be later than thirty (30) Days), to request for additional Development
Information necessary to exercise the Option. Novartis shall have the right to
perform its own tests on such Product Candidate and Cell Genesys shall make all
reasonable effort to cooperate with Novartis in connection with such tests.

4.4 Option Period

Upon the receipt of all Development Information (including supplemental
Development Information requested by Novartis), Novartis shall have a period of
sixty (60) Days therefrom to exercise the Option (the "Option Period"). Should
Novartis reasonably determine during the Option Period, that the Development
Information is not complete, the expiration of the Option Period will be
suspended until Cell Genesys complies with such determination, or until any
dispute thereof is resolved. Unless Cell Genesys disputes whether the
Development Information is not complete, Cell Genesys shall perform such
activities as identified with particularity by Novartis to correct any of such
shortcomings and resubmit to Novartis the required Development Information.
During the time from the notice of Novartis to Cell Genesys of this
non-satisfaction and until Cell Genesys resubmits to Novartis the Development
Information, the Option Period shall be stayed. Notwithstanding anything to the
contrary hereunder, unless otherwise agreed by the parties, in no event shall
the Option Period for a particular Product Candidate (together with all
extensions thereof) exceed one hundred and twenty (120) Days from the initial
receipt of the Development Information for the relevant Product Candidate.

4.5 Exclusive Option

During the Option Period, Novartis shall have the exclusive right and option
(the "Option") to select any and all Product Candidates proposed to Novartis by
Cell Genesys hereunder for further development and commercialization, under the
terms and conditions set forth in the Development License and Commercialization
Agreement. During the Option Period (including any extensions thereof) or until
Novartis has provided written notice to Cell Genesys that it will elect not to
exercise its right and option hereunder, whichever occurs first, Cell Genesys
shall not grant any licenses with respect to the Product Candidate to any Third
Party other than a license in respect to the territories of China. After
expiration of the Option Period (if an Option is not timely taken by Novartis)
or, if earlier, on receipt of such written notice from Novartis not to exercise
the Option, Cell Genesys shall be free to grant licenses and to assign any and
all of its rights with respect to a Product Candidate to any Third Party,
subject to any other restrictions in the Transaction Documents.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4.6. Extension of Option Period

Novartis may further propose to Cell Genesys by written notice delivered during
the Option Period, that the Option Period for the Product Candidate be extended
for additional studies or data generation for a specified time to permit
Novartis, at its expense, to conduct such additional studies of the Product
Candidate as may be specified in the notice. Cell Genesys shall discuss this
request with Novartis and the parties shall reach a mutual agreement in good
faith with respect to the requested extension of the Option Period and the
conduct of additional studies. At the request of Novartis, Cell Genesys shall
supply Novartis with such amounts of the biological or chemical substances as
reasonably necessary for Novartis to conduct such additional studies during the
Option Period. Such reference substance shall be accompanied by a certificate of
analysis and shall contain no warranty other than that of conformity with the
certificate of analysis.



4.7. Exercise of Option



Novartis may exercise its Option and accept a Product Candidate for further
development and commercialization by delivery to Cell Genesys, within the Option
Period, by providing to Cell Genesys a written notice of exercise (an "Exercise
Notice"), specifying the Product Candidate as to which the Option is being
exercised. No later than ten (10) Days after such Exercise Notice is received by
Cell Genesys, (i) both parties shall be obliged to duly execute the Development
License and Commercialization Agreement, and (ii) Cell Genesys shall provide
Novartis with updated Exhibit I to the Development License and Commercialization
Agreement. For the avoidance of doubt, it shall be understood that the terms and
conditions of the Development License and Commercialization Agreement shall not
be changed or amended, except as provided for in this Section 4.7, and that the
obligation of both parties to duly execute the Development License and
Commercialization Agreement is entered into with the full knowledge that the
terms may not be changed or amended and that the obligation to have each party
to sign the Development License and Commercialization Agreement as attached are
valid and enforceable by the other party. In the event that Novartis fails to
exercise the Option with respect to a particular Product Candidate prior to the
expiration of the Option Period (and extensions thereof) or indicates expressly
that it shall not exercise the Option with respect to a particular Product
Candidate, such Product Candidate shall be deemed a "Refused Product Candidate."





ARTICLE V

AUDITS



5.1. Audit Right

During the term of this Option Agreement and for a period of three (3) years
thereafter, Cell Genesys and its Affiliates shall keep accurate, necessary and
proper books and records, including financial records, relating to its
obligations under, and compliance with, the terms of this Option Agreement, and
Novartis shall have the right to conduct audits of such records in accordance
with this Article V. Novartis, or through representatives appointed by Novartis
and reasonably acceptable to Cell Genesys, shall have the right, at reasonable
times and upon reasonable notice, but not more often than two (2) times each
calendar year, to examine such books and records as may be necessary (a) to
determine the correctness of any report or payment made under this Option
Agreement, (b) to determine the consistency of actual expenditures relating to
the PDP, (c) to determine compliance by Cell Genesys with the terms and
conditions for use of such expenditures as stipulated throughout this Option
Agreement versus the actual expenditures of the Fee, and (d) to determine
compliance by Cell Genesys of any other financial obligations under this Option
Agreement. Cell Genesys and its Affiliates shall cooperate fully with Novartis
and its representatives in connection with such audit.

5.2 Cost of Audit

Novartis shall bear the full cost and expense of the audit conducted under this
Article V, unless (i) a discrepancy in excess of the greater of two percent (2%)
of royalties or USD $100,000, whichever is greater, in favor of Novartis is
discovered, or (ii) Cell Genesys misstated wilfully the financial data it
reported to Novartis. In that event, Cell Genesys shall bear the full cost and
expense of such audit (which cost and expense, together with all amounts in
discrepancy, shall be paid to Novartis promptly upon notice thereof).

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE VI

CONFIDENTIALITY



The parties acknowledge and agree that all Confidential Information disclosed by
one party to the other party shall be subject to the Confidentiality Appendix,
attached hereto as Exhibit VIII.



ARTICLE VII

INDEMNIFICATION



7.1. Indemnification by Cell Genesys

Cell Genesys will defend, indemnify and hold Novartis and its Affiliates, and
their employees, officers and directors, harmless against all Losses that are
based on or arise out of:

(a) the breach for Losses arising out of the handling of the Development
Products and Substitute Products by Cell Genesys or its Affiliates under any of
its obligations, covenants, representations or warranties set forth in this
Option Agreement;



(b) the gross negligence or wilful misconduct of Cell Genesys and its
Affiliates, and their employees, officers and directors, in the performance of
obligations or exercise of rights under this Option Agreement; and



(c) Cell Genesys' or its Affiliates' violation of any applicable law or
regulation;



provided, however, that the foregoing indemnification shall not apply to any
Loss to the extent such Loss is caused by the grossly negligent or wilful
misconduct of Novartis and its Affiliates, and their employees, officers and
directors.

7.2. Indemnification by Novartis

Novartis will defend, indemnify and hold Cell Genesys and its Affiliates, and
their employees, officers and directors harmless against all Losses that is
based on or arises out of:

(a) the breach by Novartis of any of its obligations, covenants, representations
or warranties set forth in this Option Agreement;



(b) the gross negligence or wilful misconduct of Novartis and its Affiliates,
and their employees, officers and directors in the performance of obligations or
exercise of rights under this Option Agreement; and



(c) Novartis or its Affiliates' violation of any applicable law or regulation;



provided, however, that the foregoing indemnification shall not apply to any
Loss to the extent such Loss is caused by the grossly negligent or wilful
misconduct of Cell Genesys and its Affiliates, and their employees, officers and
directors.

7.3. Claims Procedures as to Third Party Claims

Each party entitled to be indemnified by the other party (an "Indemnified
Party") pursuant to Section 7.1 or 7.2 hereof shall give notice to the other
party (an "Indemnifying Party") promptly after such Indemnified Party has actual
knowledge of any threatened or asserted Third Party claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom; provided that:

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

(a) the Indemnifying Party may so assume the defense of any such claim or any
litigation resulting therefrom only if it shall give notice to the Indemnified
Party of the Indemnifying Party's decision to so assume such defense within
thirty (30) Days after the date of the notice from the Indemnified Party of the
Third Party claim as to which indemnity is sought and acknowledges in writing to
the Indemnified Party that any Loss in connection with such claim or any
litigation resulting therefrom is a Loss for which the Indemnified Party shall
be entitled to indemnification pursuant to this Article VII;



(b) counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation resulting therefrom (if such defense is assumed by the
Indemnifying Party), shall be approved by the Indemnified Party (whose approval
shall not be unreasonably withheld) and the Indemnified Party may participate in
such defense with the Indemnified Party's own counsel at the Indemnified Party's
own expense (unless (i) the employment of counsel by such Indemnified Party has
been authorized by the Indemnifying Party; (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action; or
(iii) the Indemnifying Party shall have failed to assume the defense as provided
herein, in each of which cases the Indemnifying Party shall pay the reasonable
fees and expenses of one law firm serving as counsel for the Indemnified Party,
which law firm shall be subject to approval, not to be unreasonably withheld, by
the Indemnifying Party);



(c) the failure of any Indemnified Party to give notice as provided herein shall
not relieve the Indemnifying Party of its obligations under this Option
Agreement to the extent that the failure to give notice did not result in
prejudice to the Indemnifying Party;



(d) no Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the approval of each Indemnified Party, which approval shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation;



(e) each Indemnified Party shall furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom; and



(f) if the Indemnifying Party assumes the defense of the Third Party claim or
litigation, the Indemnified Party shall not settle or agree to a judgment with
respect to such claim or litigation without the consent of the Indemnifying
Party.

ARTICLE VIII

INTELLECTUAL PROPERTY

8.1. Prosecution and Maintenance of Patent Rights

8.1.1 Except as provided below and in the Assignment and License Agreement and
the Development License and Commercialization Agreement, Cell Genesys shall, at
its discretion, be responsible, at its own expense, for diligently taking all
commercially reasonable steps necessary to file, prosecute, maintain and extend
all Cell Genesys Patents, including, but not limited to, deciding whether to
pursue any Patents relevant to the Product Candidates ("Relevant Cell Genesys
Patents").

8.1.2 Cell Genesys shall consider in good faith the requests and suggestions of
Novartis with respect to strategies for filing, prosecuting, maintaining and
extending the Relevant Cell Genesys Patents.

8.2 Third Party Intellectual Property

Cell Genesys shall use commercially reasonable efforts to acquire or license all
necessary Third Party Intellectual Property rights necessary for Novartis to
develop and commercialize the Product Candidates in accordance with the
Development License and Commercialization Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



ARTICLE IX

TERM AND TERMINATION

9.1. Term

Unless earlier terminated as set forth in this Article IX, this Option Agreement
shall be effective as of the Effective Date and shall expire: (i) upon the
expiration or termination of the last active Development License and
Commercialization Agreement, or (ii) if no Development License and
Commercialization Agreement is ever executed, upon completion of all Research
Programs by Cell Genesys in accordance with this Option Agreement such that all
possibility of Product Candidates to be offered to Novartis are exhausted.

9.2. Termination by Novartis for Cause

Upon written notice to Cell Genesys, Novartis may at its sole discretion
unilaterally terminate this Option Agreement upon the occurrence of any of the
following events:

(a) Cell Genesys shall materially breach any of its material obligations under
this Option Agreement and shall not have remedied such material breach within
sixty (60) Days after Novartis sends written notice of specifying such breach to
Cell Genesys;



(b) Cell Genesys shall cease to function as a going concern by suspending or
discontinuing its business for any reason (including bankruptcy) except for
merger and acquisition or interruptions caused by force majeure, strike, labour
dispute or any other events over which it has no control.

In the event of any valid termination under this Section 9.2, Novartis shall
have the right with respect to any Product Candidate to immediately exercise the
Option. Notwithstanding the foregoing, any Development License and
Commercialization Agreement then in effect shall continue in effect unless it is
expressly terminated in accordance with its terms.

9.3 Termination by Cell Genesys for Cause

Cell Genesys may terminate this Option Agreement upon written notice to Novartis
upon the occurrence of any of the following events:

(a) Novartis shall materially breach any of its material obligations under this
Option Agreement and shall not have remedied such material breach within sixty
(60) Days after Cell Genesys sends written notice of specifying such breach to
Novartis; or



(b) Novartis shall cease to function as a going concern by suspending or
discontinuing its business for any reason except for merger and acquisition or
interruptions caused by force majeure, strike, labour dispute, or any other
events over which it has no control.

Notwithstanding the foregoing, any Development License and Commercialization
Agreement then in effect shall continue in effect unless it is expressly
terminated in accordance with its terms.

9.4 Effect of Termination

Except where explicitly provided elsewhere herein, termination of this Option
Agreement for any reason, or expiration of this Option Agreement, will not
affect: (i) obligations which have accrued as of the date of termination or
expiration and (ii) obligations and rights which, expressly or from the context
thereof, are intended to survive termination or expiration of this Option
Agreement.

9.5 Survival

Articles V, VI, VII, X, XI and XII, and all exhibits attached hereto, shall
survive the expiration or termination of this Option Agreement. Obligations
under Article III shall survive until the expiration of the last to expire
patent assigned or licensed to Cell Genesys under the Assignment and License
Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE X

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1. Representations and Warranties of Cell Genesys

Cell Genesys represents and warrants to Novartis as follows as of the Effective
Date: This Option Agreement has been duly executed and delivered by Cell Genesys
and constitutes the valid and binding obligation of Cell Genesys, enforceable
against Cell Genesys in accordance with its terms. The execution, delivery and
performance of this Option Agreement have been duly authorized by all necessary
action on the part of Cell Genesys, and its officers and directors on behalf of
Cell Genesys.

10.2.Representations and Warranties of Novartis

Novartis represents and warrants to Cell Genesys as follows as of the Effective
Date: This Option Agreement has been duly executed and delivered by Novartis and
constitutes the valid and binding obligation of Novartis, enforceable against
Novartis in accordance with its terms. The execution, delivery and performance
of this Option Agreement have been duly authorized by all necessary action on
the part of Novartis, and its officers and directors on behalf of Novartis.

10.3. Limitations

(a) EXCEPT AS EXPRESSLY PROVIDED UNDER THIS AGREEMENT, NONE OF THE PARTIES MAKE
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY OTHER MATTER WITH RESPECT TO THE
SUBJECT MATTER OF THIS OPTION AGREEMENT.



(b) EXCEPT FOR LOSSES WHICH ARE SUBJECT TO INDEMNIFICATION OBLIGATIONS OF EITHER
PARTY WITH RESPECT TO INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY
DAMAGES RECOVERED BY A THIRD PARTY, UNDER NO CIRCUMSTANCES SHALL ANY PARTY BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES (EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES AND REGARDLESS OF THE THEORY OF LIABILITY), ARISING FROM ANY
PROVISION OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR
ANTICIPATED PROFITS OR LOST BUSINESS.

ARTICLE XI

DISPUTE RESOLUTION

11.1 Governing Law and Jurisdiction

This Option Agreement shall be governed by and interpreted under the laws of the
State of New York, excluding its conflict of laws principles.

11.2 Conciliation

In the event of any controversy or claim arising out of or relating to any
provision of this Option Agreement, the parties shall, and either party may,
initially refer such controversy or claim to the chief executive officer (or
his/her representative) of Cell Genesys and the head of the Oncology business
unit (or any successor business unit) of Novartis who shall, as soon as
practicable, attempt in good faith to resolve the controversy or claim. If such
controversy or claim is not resolved within sixty (60) Days of the date of
initial referral of the matter, either party shall be free to initiate legal
proceedings of the following Section.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



11.3. Jurisdiction

Except with respect to disputes which shall be resolved through conciliation in
accordance with Section 11.2, each party irrevocably submits to the exclusive
jurisdiction in the United States District Court for the Southern District of
New York and any state courts sitting in New York, New York, for purposes of any
action, suit or other proceeding arising out of this Option Agreement.

ARTICLE XII

MISCELLANEOUS PROVISIONS



12.1.Waiver



No provision of this Option Agreement may be waived except in writing by both
parties hereto. No failure or delay by either party hereto in exercising any
right or remedy hereunder or under applicable law will operate as a waiver
thereof, or a waiver of any right or remedy on any subsequent occasion.

12.2.Force Majeure

The failure of either party to perform its obligations under this Option
Agreement (other than the obligations to make any payments or obligations of
confidentiality) shall not subject such party to any liability or place it to be
in breach of any term or condition of this Agreement to the other party if such
failure is caused by Force Majeure; provided, however, that the party affected
shall promptly notify the other party of the condition constituting Force
Majeure as defined herein and shall exert reasonable efforts to eliminate, cure
and overcome any such causes and resume the performance of its obligations as
soon as reasonably practicable. If a condition constituting Force Majeure exists
for more than ninety (90) consecutive Days, the parties shall negotiate a
mutually satisfactory solution at the expense of the party invoking Force
Majeure. "Force Majeure" shall mean any cause beyond the reasonable control of
such nonperforming party, including, without limitation, acts of God, fire,
explosion, flood, earthquake, drought, war, hostility, revolution, riot, civil
disturbance, national emergency, sabotage, embargo, strikes or other labor
trouble.

12.3.Severability

If any term or other provision of this Option Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Option Agreement shall nevertheless remain in full force and
effect for so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Option Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Option Agreement are
consummated as originally contemplated to the greatest extent possible.

12.4.Assignment

This Option Agreement may not be assigned or otherwise transferred by either
party without the prior written consent of the other party; provided, however,
that (i) either party may assign the benefit of this Option Agreement, without
the consent of the other party, to any of its Affiliates, if the assigning party
remains obligated on a primary basis for the full performance of its Affiliates'
obligations hereunder, and (ii) Novartis may assign this Option Agreement,
without the consent of Cell Genesys, in connection with the transfer or sale of
all or substantially all of its assets or business to which this Option
Agreement relates or in the event of its merger or consolidation with another
company. In the event Cell Genesys consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or transfers all or substantially all of its
properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of Cell Genesys shall
assume the obligations set forth in this Option Agreement. Any purported
assignment in contravention of this Section 12.4 shall, at the option of the
non-assigning party, be null and void and of no effect. No assignment shall
release either party from responsibility for the performance of any accrued
obligation of such party hereunder. This Option Agreement shall be binding upon
and enforceable against the successor to or any permitted assignees from either
of the parties hereto.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12.5 Compliance

The parties shall comply in all material respects with all applicable laws and
regulations in connection with their respective activities under this Option
Agreement.

12.6.Affiliates

Novartis may perform its obligations hereunder personally or through one or more
Affiliates, although each party shall nonetheless be solely responsible for the
performance of its Affiliates. Neither party shall permit any of its Affiliates
to commit any act (including any act or omission) which such party is prohibited
hereunder from committing directly. The use of subcontractors by either party
shall not increase the financial obligations of the other party hereunder in any
respect.

12.7.Counterparts

This Option Agreement may be executed in duplicate, each of which shall be
deemed to be original and both of which shall constitute one and the same
agreement.

12.8.No Agency

Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership or similar relationship between Novartis and Cell
Genesys. Notwithstanding any of the provisions of this Option Agreement, neither
party to this Option Agreement shall at any time enter into, incur, or hold
itself out to third parties as having authority to enter into or incur, on
behalf of the other party, any commitment, expense, or liability whatsoever, and
all contracts, expenses and liabilities in connection with or relating to the
obligations of each party under this Option Agreement shall be made, paid, and
undertaken exclusively by such party on its own behalf and not as an agent or
representative of the other.

12.9.Notices

All communications between the parties with respect to any of the provisions of
this Option Agreement will be sent to the addresses set out below, or to such
other addresses as may be designated by one party to the other by notice
pursuant hereto, by personal delivery (which shall be deemed received when
delivered), by reputable international express courier (which shall be deemed
received when delivered), by prepaid, certified mail (which shall be deemed
received by the other party on the seventh Day following deposit in the mails),
or by facsimile transmission, or other electronic means of communication (which
shall be deemed received when transmitted), with confirmation by prepaid
certified mail, given by the close of business on or before the next following
Business Day:



If to Novartis, at:

Novartis Pharma AG
Lichtstrasse 35
4056 Basel
Switzerland
Attention: General Counsel
Tel.: +41 61 324 1111
Fax: +41 61 324 8001



If to Cell Genesys, at:

Cell Genesys, Inc.
500 Forbes Blvd.
South San Francisco, CA 94080
Attention: Stephen A. Sherwin, M.D.
Tel.: (650) 266 3000
Fax: (650) 266 3010

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12.10.Headings

The descriptive headings contained in this Option Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Option Agreement.

12.11.Entire Agreement

This Option Agreement including the Exhibits attached hereto contain the entire
understanding of the parties relating to the matters referred to herein, and may
only be amended by a written document, duly executed on behalf of the respective
parties.

12.12.Notice of Pharmaceutical Side-Effects

During the term of this Option Agreement, the parties shall keep each other
promptly and fully informed and will promptly notify appropriate authorities in
accordance with applicable law, after receipt of information with respect to any
adverse reaction, as defined by the World Health Organization or applicable
regulatory authority, directly or indirectly attributable to the use or
application of a Product Candidate.

 

[Signature Page and Exhibits Follow]

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Option Agreement to be
executed by their duly authorized representatives in duplicate as of the day,
month and year first above written.

NOVARTIS PHARMA AG

By:___________________________________

Name:

Title:

CELL GENESYS, INC.

By:___________________________________

Name:

Title:

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




Exhibit I PDP

Exhibit II Form of Development License and Commercialization Agreement

Exhibit III Development Information and ESC

Exhibit IV Financial Appendix

Exhibit V Form of Manufacturing and Supply Agreement

Exhibit VI Development Products

Exhibit VII Definitions Appendix

Exhibit VIII Confidentiality Appendix

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




EXHIBIT I

OPTION AGREEMENT



PDP

To be attached within one hundred and twenty (120) Days from the Effective Date.




--------------------------------------------------------------------------------








EXHIBIT II

OPTION AGREEMENT



FORM OF DEVELOPMENT LICENSE AND COMMERCIALIZATION AGREEMENT

See attached.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




DEVELOPMENT LICENSE AND COMMERCIALIZATION AGREEMENT



BETWEEN



NOVARTIS PHARMA AG

AND

CELL GENESYS, INC.



[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



This Development License and Commercialization Agreement (hereinafter this
"Development License and Commercialization Agreement") is made and entered into
as of [___] (hereinafter the "Effective Date") between Cell Genesys, Inc. ("Cell
Genesys") and Novartis Pharma AG ("Novartis").

WITNESSETH

WHEREAS

, Cell Genesys and Novartis are parties to that Product Development and Option
Agreement dated July 23, 2003 (hereinafter the "Option Agreement") pursuant to
which Cell Genesys has developed a Product Candidate relating to oncolytic
adenovirus vector therapies;



WHEREAS

, in accordance with the Option Agreement, Novartis has exercised its Option to
develop and commercialize such Product Candidate; and



NOW

THEREFORE, in consideration of the foregoing premises, the parties agree as
follows:





ARTICLE I

DEFINITIONS



All capitalized terms used, but not otherwise defined herein, shall have the
meanings given to such terms in the Definitions Appendix, attached hereto as
Exhibit II.

ARTICLE II

LICENSE

2.1. Grant to Novartis

(a) Subject to the terms and conditions of this Development License and
Commercialization Agreement and the Manufacturing and Supply Agreement, Cell
Genesys hereby grants to Novartis an exclusive right and license in the Option
Territory under the Cell Genesys Technology to develop, manufacture, have
manufactured, export, import, market, use, offer to sell, sell and register, and
otherwise exploit, the Option Product in the Field. Novartis shall have the
right to grant sublicenses freely to any Third Party of its choosing under this
Development License and Commercialization Agreement. For the avoidance of any
doubt, "exclusive" under this Section 2.1 (a) shall mean that neither Cell
Genesys nor any other Third Party shall have any rights under the Cell Genesys
Technology with respect to the Option Product; provided, however, subject to the
terms and conditions of this Development License and Commercialization
Agreement, Cell Genesys shall have the right to use Cell Genesys Technology to
comply with its obligations and exercise its rights under this Development
License and Commercialization Agreement and the Manufacturing and Supply
Agreement.

(b) Novartis may subcontract its rights to develop the Option Product to a Third
Party and may contract with Third Parties of its choice to conduct or assist in
its development program and in the conduct of human Clinical Trials and the
evaluation of trial data or for any of its co-commercialization purposes (other
than manufacturing).

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2.2. Information and Materials Transfer

During the term of this Development License and Commercialization Agreement,
Cell Genesys shall disclose in writing to Novartis all Cell Genesys Technology
that is reasonably necessary or useful for Novartis to develop and commercialize
the Option Product. Cell Genesys shall, as soon as practicable after the
Effective Date, supply Novartis, [*] with such amounts of Option Product
Materials for Clinical Trials as is reasonably necessary for Novartis to develop
and commercialize the Option Product under this Development License and
Commercialization Agreement. Delivery of such Option Product Materials shall be
accompanied by a certificate of analysis and shall contain no warranty other
than that of conformity with the certificate of analysis.

2.3. Non-Competition

With respect to the Option Product, Cell Genesys shall not, directly or
indirectly, commercialize any Competing Product for a period of time commencing
from the commercial Launch Date for such Option Product to the longer of (i) the
tenth (10th) anniversary of such Launch Date, or (ii) the expiration of the last
to expire applicable Patent, included in the Cell Genesys Patents, having a
Valid Claim covering such Option Product.

ARTICLE III

DEVELOPMENT



3.1. Commencement of the Post Proof of Concept Development Program

Novartis shall commence and continue, subject to this Article III, a Post Proof
of Concept Development Program with respect to the Option Product ("Novartis
Development Program"). Novartis will have sole authority and responsibility for
the Novartis Development Program with respect to the Option Product.

3.2. Development Costs

From the Effective Date of this Development License and Commercialization
Agreement, each of Cell Genesys and Novartis shall be responsible for the
Development Costs. The Development Costs shall be allocated in the form set out
in the chart illustrated in this Section 3.2, and the Development Costs shall be
subject to and calculated in accordance with the Financial Appendix, attached
hereto as Exhibit III:



 

Cell Genesys

Novartis

Option Territory (excluding the U.S.)

[*] of Development Costs

[*] of Development Costs

U.S.

[*] of Development Costs

[*] of Development Costs



3.3. Registration Dossiers for Regulatory Approvals

[*] shall be [*] responsible for and authorized to prepare and submit
registration dossiers for Regulatory Approval of the Option Product in the
Option Territory. All Regulatory Approvals in the Option Territory shall be held
by and in the name of [*], and [*] shall own all submissions in connection with
them.

3.3.1 Principal Interface: All formulary or marketing approvals shall be
obtained by and in the name of [*], and [*] will be the principal interface with
and will otherwise handle all interactions with regulatory agencies concerning
any Option Product, including, to the extent legally possible, being the sole
contact with such agencies.

3.3.2 Regulatory Meetings: [*] will [*] control as to the regulatory strategy
and regulatory decision- making for any Option Product. [*] shall be entitled to
join [*] at the portions of the official FDA meetings to the extent

such portions of such meetings relate solely to the Option Product as an
observer to the extent permitted by the FDA.

3.3.3 Regulatory Approvals for China: [*] agrees to assist [*] in obtaining [*]
Regulatory Approvals in China by providing information, to the extent in the
possession or under the control of [*], necessary to complete registration
dossiers and other assistance in connection with the preparation and submission
of registration dossiers. Nothing herein shall obligate [*] to generate such
information. [*] shall provide such information [*]. [*] shall reimburse [*] for
[*] reasonable out-of-pocket costs incurred by [*] in connection with such
assistance.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3.4. Reasonable Efforts in Development

Novartis will use diligent, commercially reasonable efforts consistent with
those used by Novartis for its own products of similar commercial potential to
develop and commercialize the Option Product. Novartis will promptly notify Cell
Genesys in writing if it should determine that development of the Option Product
is not technically feasible or commercially justifiable, specifying in
reasonable detail the reasons for that determination. Novartis will promptly
notify Cell Genesys in writing at any time there exists any material safety
(including toxicity), efficacy, regulatory, medical or legal issue affecting
Novartis' ability to develop or commercialize the Option Product. If Novartis
shall give any such notice to Cell Genesys, upon Cell Genesys' election, the
parties shall then [*]

3.5. Joint Development Committee

(a) Members; Officers. Immediately after the Effective Date, the parties shall
establish a joint development committee (the "Joint Development Committee" or
"JDC"), which shall consist of an equal number of representatives from each of
Cell Genesys and Novartis, up to a maximum total of eight (8) members on the
JDC. Each of Cell Genesys and Novartis may replace any or all of its
representatives on the JDC at any time upon written notice to the other party.
Such representatives shall include individuals within the senior management of
each such party, and those representatives of each such party shall,
individually or collectively, have expertise in pharmaceutical drug development
and/or marketing. Any member of the JDC may designate a substitute to
temporarily attend and perform the functions of that member at any meeting of
the JDC. Cell Genesys and Novartis each may, in its discretion, invite
non-member representatives of such party to attend meetings of the JDC.



(b) Responsibilities. The JDC shall perform the following functions:

(i) define, manage and oversee the implementation of the Novartis Development
Program in the United States. Notwithstanding that the JDC shall be responsible
for the United States territory only, it shall also take into consideration the
rest of the Option Territory and China with the aim of having a harmonised and
efficient registration strategy;

(ii) review and make proposals for clinical development plans which shall
include Clinical Trials and manufacturing Specifications;

(iii) develop, propose and implement a budget reasonably necessary to develop,
register and commercialize the Option Product, and review any amendments or
modifications of the Novartis Development Plan or the budget for such program;

(iv) at each meeting of the JDC, review a comparison of actual clinical
development and regulatory expenses to the budgeted expenses in the Novartis
Development Program budget for the year-to-date, as current as practicable to a
date immediately prior to the date of the meeting;

(v) review and approve all uses of the Option Product;

(vi) review and approve the joint publication strategy;

(vii) review and approve the regulatory strategy and submissions;

(viii)set up systems necessary to capture costs and profits or losses;

(ix)determine manufacturing specifications, validation procedures and supply
requirements for each Option Product; and

(x) have such other responsibilities as may be assigned to the JDC pursuant to
this Development License and Commercialization Agreement or as may be mutually
agreed upon by the parties from time to time.

(c) Meetings. The JDC shall meet in person at least once during every calendar
quarter, and more frequently as Cell Genesys and Novartis deem appropriate or as
reasonably requested by either such party, on such dates, and at such places and
times, as such parties shall agree. Meetings of the JDC that are held in person
shall alternate between the offices of Cell Genesys and Novartis or such other
place as such parties may agree. The members of the JDC also may convene or be
polled or consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



(d) Decision-making. The JDC may make decisions with respect to any subject
matter that is subject to the JDC's decision-making authority. All decisions of
the JDC shall be made by unanimous vote or written consent, with Cell Genesys
and Novartis each having, collectively, one (1) vote in all decisions. If, with
respect to any issue that is subject to the JDC's decision-making authority, the
JDC cannot reach consensus within fifteen (15) Business Days after it has first
met and attempted to reach such consensus, the parties shall refer such issue to
the chief executive officer (or his/her representative) of Cell Genesys and the
Oncology business unit (or successor unit) of Novartis, who shall, as soon as
practicable, attempt in good faith to resolve the controversy or claim. If such
controversy or claim is not resolved within twenty (20) Days of the date of
initial referral of the matter to such individuals, Novartis shall have the
right to make the relevant decision at its own discretion which shall be taken
in good faith. Novartis agrees that any decision made by it regarding the
commercialization and development budget for an Option Product in the U.S. shall
be reasonable and taken in good faith.



ARTICLE IV

MANUFACTURING AND SUPPLY



4.1. Manufacturing Agreement

The parties shall enter into a Manufacturing and Supply Agreement for the Option
Product as of the Launch Date. Cell Genesys shall be responsible for the
manufacture and supply of the Option Product to Novartis on the terms and
conditions of the Manufacturing and Supply Agreement.

ARTICLE V

MARKETING AND COMMERCIALIZATION



5.1. Marketing and Promotion

5.1.1 As set forth in Section 2.1(a) and subject to the other terms and
conditions of this Development License and Commercialization Agreement, Novartis
shall have exclusive rights to market, promote, sell and distribute the Option
Product in the Option Territory. With respect to the United States, Novartis
shall have the right to define and implement a Product Marketing Plan, and each
of Novartis and Cell Genesys shall meet its obligations under the Product
Marketing Plan. Novartis shall provide copies of any proposed Product Marketing
Plan (and related investment information) or proposed revisions thereto to Cell
Genesys for Cell Genesys' review and comment as soon as possible after
preparation and as frequently as may be required based on Novartis' usual
marketing campaign cycles. All promotional materials and promotional activities
shall be developed by Novartis, with input from Cell Genesys, following general
guidelines established by Novartis. Cell Genesys will be included in, and be
allowed to participate in, all such promotional activities or portions thereof
solely relating to the Option Product being conducted by Novartis, including
participation in symposia, key opinion leader events and similar events. Each
party shall ensure that its field force is adequate to meet its obligations
under the Product Marketing Plan. Novartis' and Cell Genesys' field force will
meet on a regular basis in order that Cell Genesys field force will receive
guidance and support for the implementation of the Product Marketing Plan.



5.1.2 In accordance with the intention of Section 5.1.1, Novartis and Cell
Genesys agree that irrespective of which party sells the Option Product, such
sale shall be booked in the name of Novartis.

5.2 Co-Promotion in the U.S.

Within the territory of the United States, Novartis and Cell Genesys shall
Co-Promote the Option Product in accordance with the Product Marketing Plan. The
parties shall cooperate to diligently implement the Product Marketing Plan.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5.3 Marketing Costs

From and after the Effective Date, each of Cell Genesys and Novartis shall be
responsible for those Marketing Costs in accordance with the following table, as
applicable in the Option Territory, and each shall be entitled to its
aforementioned costs as illustrated in the chart set out in this Section 5.3.
However, any final payment by either party hereto made under this Section 5.3
will only be made within the payment settlement arrangement as defined under
Article VI and in the Financial Appendix.

Cell Genesys

Novartis

Option Territory (excluding the U.S.)

[*] of Marketing Costs

[*] of Marketing Costs

U.S.

[*] of Marketing Costs

[*] of Marketing Costs

5.4. Use of Reasonable Efforts

Novartis shall use diligent and commercially reasonable efforts consistent with
sound and reasonable business practices and judgment to effect introduction of
Option Product into the Option Territory as soon as reasonably practicable,
devoting not less than the same degree of attention and diligence to such
efforts that it devotes to such activities for other of its products of
comparable market potential. Following the First Commercial Sale of the Option
Product and until the expiration of this Development License and
Commercialization Agreement, Novartis shall use commercially reasonable efforts
to keep the Option Products reasonably available to the public in each of the
Major Markets. Novartis shall promptly notify Cell Genesys if it shall determine
that the marketing and sale of the Option Product in any country is not
commercially reasonable or economically profitable or if for other unforeseen
reasons further commercial support of the Option Product in certain countries is
no longer prudent or practical. In determining whether Novartis is in compliance
with the foregoing provisions, there shall be taken into account the normal
course of drug development programs in the pharmaceutical industry conducted
with sound and reasonable business practices and judgment for compounds with a
comparable market potential.

5.5 Financial Appendix to Control

The parties acknowledge and agree that the Financial Appendix shall govern the
details of the financial matters regarding the Co-Promotion. In the event of an
irreconcilable conflict between this Development License and Commercialization
Agreement and the Financial Appendix, the terms of the Financial Appendix shall
prevail.

ARTICLE VI

PAYMENTS AND COMPENSATION



6.1. Royalty Fees

As further consideration to Cell Genesys for the rights granted to Novartis in
the Option Territory under this Development License and Commercialization
Agreement, Novartis shall pay to Cell Genesys a royalty fee equal to [*] of the
Adjusted Net Sales of the Option Products in the Option Territory (excluding the
U.S.).

6.2 Payment of Royalty Fees

Within forty-five (45) Days following the end of each calendar quarter during
the term hereof following the First Commercial Sale, Novartis shall submit to
Cell Genesys a Sales Report the amount of Net Sales in the Option Territory, the
calculation of royalty fees due thereon with respect to the Option Product, and
the royalty fees due and payable thereon.

6.3 Profit and Cost Sharing in the United States

6.3.1 Profit and Cost Sharing

Subject to the terms of this Development License and Commercialization Agreement
and the Financial Appendix, within the territory of the United States, the
parties agree that Novartis or its designees shall be allocated a [*] share of
all Net Profits (or Net Losses, as the case may be) and Cell Genesys shall be
allocated a [*] share of all Net Profits or Net Losses.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6.3.2 Financial Appendix; Records

The sharing of Net Profits (or Net Losses, as the case may be) under Section
6.3.1 above, including the calculation and settlement thereof and all other
financial matters relating thereto, shall be in accordance with this Development
License and Commercialization Agreement and the Financial Appendix. Each Party
shall maintain complete and accurate books and records in connection with its
development, manufacture and commercialization of the Option Products in the
United States, including as required under the Financial Appendix (and subject
to the inspection, audit and cooperation rights set forth therein). Cell Genesys
and Novartis shall provide to each other (or its designated Affiliate) all data
and information required for the financial consolidation.

6.3.3 Excluded Costs

Notwithstanding anything to the contrary in this Development License and
Commercialization Agreement, if any party suffers any direct or indirect
damages, losses, costs, consequential, special, indirect, incidental or punitive
damages arising out of or in connection with;

(i) the negligence, recklessness, international wrongful acts or negligent or
willful omissions of such party or its Affiliates or their respective officers,
directors, employees or agents in connection with the manufacture, development
or commercialization in the United States of or other activities in the United
States relating to the Option Product during the term of this Agreement;

(ii) the manufacture by or on behalf of such Party or its Affiliates of any
Option Product which is not in compliance with applicable specifications (as set
forth in the relevant Manufacturing and Supply Agreement(s)), cGMPs or any other
legal requirements as well as other applicable Regulatory Approvals granted or
required for the Option Product; and

(iii) the failure by such Party or its Affiliates to properly report on any
adverse incidents or events relating to the Option Product (collectively,
"Excluded Costs"), then any such Excluded Costs shall be solely for the account
of such party, and shall not be included in costs and expenses for the United
States for the purpose of calculating of Net Profits (or Net Losses, as the case
may be), to be shared under this Development License and Commercialization
Agreement.

6.4 Withholding Tax



If, during the term of this Development License and Commercialization Agreement,
withholding tax should be required by law to be deducted from any payments
required to be made by Novartis to Cell Genesys or Cell Genesys to Novartis
hereunder, the parties agree that such tax payment will be deducted from any
payment to be made by either party, and Novartis or Cell Genesys, as the case
may be, shall promptly notify the other party of such withholding and, within a
reasonable amount of time after making such deduction, furnish the other party
with copies of any tax certificate or other documentation evidencing such
withholding. Each party agrees to cooperate with the other party in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect.

ARTICLE VII

AUDITS

7.1 Audit Right

During the term of this Agreement and for a period of three (3) years
thereafter: Novartis, Cell Genesys and their Affiliates shall keep accurate,
necessary and proper books and records, including financial records, relating to
its obligations under, and compliance with, the terms if this Development
License and Commercialization Agreement. Novartis and Cell Genesys shall have
the right to conduct audits of such records in accordance with this Article VII.
The parties, or through representatives which shall be appointed at the
discretion of each party, and reasonably acceptable to either party, shall have
the right, at reasonable times and upon reasonable notice, but not more often
than two (2) times each calendar year, to examine such books and records as may
be necessary to determine the correctness of any report or payment made under
this Development License and Commercialization Agreement and matters set forth
in the Financial Appendix, including, without limitation, all matters related to
"CGNov" (as defined in the Financial Appendix).

7.2 The party conducting the audit shall bear the full cost and expense of such
audit, unless (i) a discrepancy in excess of the greater of two percent (2%) or
USD $100,000 in favor of the auditing party is discovered, or (ii) the audited
party misstated wilfully the financial data it reported to the auditing party.
In such an event, the audited party shall bear the full cost and expense of such
audit (which cost and expense, together with all amounts in discrepancy, shall
be paid to the auditing party promptly upon notice thereof).

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE VIII

INTELLECTUAL PROPERTY



8.1 Inventions and Patents

8.1.1 Ownership

Ownership of inventions made, developed, conceived or reduced to practice in
connection with activities of the parties under this Development License and
Commercialization Agreement shall be determined in accordance with the laws of
inventorship under United States patent laws.

8.1.2Cell Genesys Inventions

Cell Genesys shall solely own all Inventions made, developed, conceived, and
reduced to practice solely by its employees and agents acting on its behalf, and
all Patents claiming such Cell Genesys Inventions. For the avoidance of doubt,
all such Patents shall be included within the Cell Genesys Patents.

8.1.3Novartis Inventions

Novartis shall solely own all Inventions made, developed, conceived, and reduced
to practice solely by its employees and agents acting on its behalf, and all
Patents claiming such Novartis Inventions. For the avoidance of doubt, all such
Patents shall be included within the Novartis Patents.

8.1.4 Joint Inventions

In the event that any Inventions (and the Patents resulting therefrom) are
jointly made by (i) employees or agents (if applicable) of Cell Genesys and (ii)
employees or agents (if applicable) of Novartis, during the term of and as
result of this Development License and Commercialization Agreement ("Joint
Patents"), the parties will jointly own such Joint Patents and decide at such
point in time on the responsibility for filing, maintenance, defense and
prosecution of such Joint Patents. If the parties are unable to decide as to
such matter, the matter shall be resolved as set forth in Article XI.

8.2. Prosecution and Maintenance of Patent Rights

8.2.1 Except as otherwise set forth in the Assignment and License Agreement,
Cell Genesys shall be responsible, at its own expense, for diligently taking all
steps necessary to file, prosecute, maintain and extend all Patents within the
Cell Genesys Patents (other than the Assigned Patents), including, but not
limited to, determining whether to pursue, any Patents and applicable patent
reissues, extensions and re- examinations.

8.2.2 Cell Genesys shall consider and accept the requests and suggestions of
Novartis with respect to strategies for filing, prosecuting, maintaining and
extending Cell Genesys Patents (other than the Assigned Patents) relevant to the
Option Products for which Cell Genesys is responsible pursuant to Section 8.2.1.
In particular, Cell Genesys will consider in good faith filing patent
applications with respect to such Cell Genesys Patents in the Core Countries.

8.2.3 In the event Cell Genesys finally elects not to file, procure, maintain or
extend any Cell Genesys Patents (other than the Assigned Patents) for which Cell
Genesys is responsible pursuant to Section 8.2.1, it shall promptly (and in any
event not less than one month prior to the deadline for taking appropriate
action with respect to such Patent) notify Novartis of that election. Cell
Genesys shall, at Novartis' request and at Novartis' cost, assign to Novartis
all right, title and interest in and to such Cell Genesys Patent, and, in
return, Novartis shall grant to Cell Genesys a non-exclusive, limited license
back under such Cell Genesys Patent to the extent necessary for Cell Genesys to
perform its obligations under this Development License and Commercialization
Agreement and the associated Manufacturing and Supply Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

8.3. Infringement

8.3.1 Third Party Infringement. If either party becomes aware of any activity
that such party believes represents an infringement of the claims of the Cell
Genesys Patents or Novartis Patents with respect to the Option Product in the
Field, the party obtaining such knowledge shall promptly advise the other of all
relevant facts and circumstances pertaining to the potential infringement.
Novartis and Cell Genesys shall thereafter consult and cooperate fully to
determine a course of action, including, but not limited to, the commencement of
legal action to terminate any infringement of the Cell Genesys Patents or
Novartis Patents with respect to the Option Product in the Field.

8.3.2 Novartis shall have the first right, but no obligation, to initiate and
prosecute such legal proceedings, at its own expense and in the name of
Novartis, with respect to the Cell Genesys Patents if the alleged infringer is
making, having made, using or selling a product that is similar to, the same as
or competes with the Option Product in the Field. Cell Genesys shall reasonably
cooperate with Novartis in such effort, including being joined as a participant
to such action, if necessary, and Novartis shall reimburse Cell Genesys for the
costs and expenses incurred by Cell Genesys in so cooperating with Novartis
(other than Cell Genesys' costs and expenses of the time of its own personnel).
In deciding whether to pursue, and in the pursuit of such legal proceedings,
Novartis will use diligent, commercially reasonable efforts consistent with
those used by Novartis for its own compounds or products of similar commercial
potential.



8.3.3 If Novartis has the first right to pursue an infringement pursuant to
Section 8.3.2 and does not succeed, within ninety (90) Days after receiving
notice from Cell Genesys of the potential infringement or within sixty (60) Days
after providing Cell Genesys with notice of such potential infringement, either
in terminating such infringement or in instituting an action to prevent
continuation thereof, or if Novartis notifies Cell Genesys that it does not plan
to seek to terminate the infringement or to institute any such action, then Cell
Genesys shall have the right to do so at its own cost and expense.

8.3.4 The costs and expenses (including attorneys' fees) of any action against
an infringement brought in accordance with this Section 8.3, or to defend a
declaratory judgment suit as provided in this Section 8.3, shall be borne by the
party controlling the infringement or declaratory judgment action.

8.3.5 Any recovery obtained in legal proceedings brought against an infringer
pursuant to Section 8.3.2 or 8.3.4, whether obtained by settlement, judgment or
otherwise, shall be applied in the following order of priority:

(a) First, the party initiating the legal proceedings shall be reimbursed for
all costs in connection with such proceedings paid by such party and not
otherwise recovered; and

(b) Second, (i) if such legal proceedings were brought by Novartis pursuant to
Section 8.3.2, any remainder shall be paid [*] to Novartis and [*] to Cell
Genesys, and (ii) if such proceedings were brought by Cell Genesys pursuant to
Section 8.3.4, any remainder shall be paid [*] to Cell Genesys and [*] to
Novartis.

8.3.6 Notwithstanding anything in this Section 8.3 to the contrary, Cell Genesys
or Novartis may participate, at its own cost and expense, in any proceeding
involving a challenge to the validity or enforceability of any Cell Genesys
Patent or Novartis Patent, respectively.

8.3.7 Updates

Each party shall keep the other reasonably informed of developments in any
action or proceeding subject to Section 8.3.2 or 8.3.4 relating to the potential
infringement of the claims of a Cell Genesys Patent or Novartis Patent,
including, to the extent permissible by law, the state of any settlement
negotiations and the terms of any offer related thereto.



8.3.8 Defense and Settlement of Third Party Claims

If a Third Party asserts that a patent owned by it is infringed by the
importation, manufacture, use or sale of the Option Product, Novartis shall
defend, and be solely responsible for defending, against any such assertions and
controlling any related litigation at its own cost and expense.

8.3.9 Novartis will use diligent, commercially reasonable efforts consistent
with those used by Novartis for its own compounds of similar commercial
potential in defending against such charge of infringement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

8.3.10 If Novartis is required to pay royalties to any Third Party in order to
exercise its rights to sell an Option Product in a country because such Option
Product infringes a patent of a Third Party, then the royalties payable by
Novartis to such Third Party (x) in the case of any such Option Product sold in
the Option Territory (excluding the United States) shall be deemed to be a Third
Party Obligation, and (y) in the case of any such Option Product sold in the
United States shall be included as costs and expenses for the purpose of
calculating Net Profits (or Net Losses, as the case may be) under Co-Promotion
arrangement hereunder.

8.3.11 Subject to Section 8.3.10, if Novartis is required to pay a one-time or
milestone charge to any Third Party in order to exercise its rights to sell the
Option Product in a country because such Option Product infringes a patent of a
Third Party, then the amount of such one-time or milestone charge payable by
Novartis to such Third Party (x) in the case of any such Option Product sold in
the Option Territory (excluding the United States) shall be deemed to be a Third
Party Obligation, and (y) in the case of any such Option Product sold in the
United States, shall be included as costs and expenses for the purpose of
calculating Net Profits (or Net Losses, as the case may be) under the
Co-Promotion arrangement hereunder.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES; NOVARTIS COVENANTS



9.1. Representations and Warranties of Cell Genesys

Cell Genesys represents and warrants to Novartis as follows:

9.1.1 Authorization. This Development License and Commercialization Agreement
has been duly executed and delivered by Cell Genesys and constitutes the valid
and binding obligation of Cell Genesys, enforceable against Cell Genesys in
accordance with its terms. The execution, delivery and performance of this
Development License and Commercialization Agreement have been duly authorized by
all necessary action on the part of Cell Genesys, and its officers and directors
on behalf of Cell Genesys.

9.1.2 No Third Party Rights. Except as disclosed in writing by Cell Genesys to
Novartis or its agents as of the Effective Date, to the knowledge of Cell
Genesys, (a) Cell Genesys owns or possesses adequate licenses or other such
rights to use all Cell Genesys Patents and Cell Genesys Know-How, and to grant
the licenses herein granted by it and (b) the granting of the licenses to
Novartis hereunder does not violate any right known to Cell Genesys of any Third
Party.



9.1.3 No Third Party Patents. Except as disclosed in writing by Cell Genesys to
Novartis or its agents as of the Effective Date, to the knowledge of Cell
Genesys, the development, manufacture, use or sale of the Option Product
pursuant to this Development License and Commercialization Agreement will not
infringe or conflict with any Third Party right or patent, and Cell Genesys is
not aware of any Third Party patent or pending patent application that, if
issued, would be infringed by the development, manufacture, use or sale of any
Option Product.



9.2. Representations and Warranties of Novartis

Novartis represents and warrants to Cell Genesys as of the Effective Date as
follows:

9.2.1 Authorization. This Development License and Commercialization Agreement
has been duly executed and delivered by Novartis and constitutes the valid and
binding obligation of Novartis, enforceable against Novartis in accordance with
its terms. The execution, delivery and performance of this Development License
and Commercialization Agreement have been duly authorized by all necessary
action on the part of Novartis and its officers and directors on behalf of
Novartis.

9.3. Limitations



9.3.1 No other warranties. EXCEPT AS EXPRESSLY PROVIDED UNDER THIS AGREEMENT,
NONE OF THE PARTIES MAKE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY OTHER
MATTER WITH RESPECT THE OPTION PRODUCT.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

9.3.2 Consequential Damages. EXCEPT FOR LOSSES WHICH ARE SUBJECT TO
INDEMNIFICATION OBLIGATIONS OF EITHER PARTY WITH RESPECT TO INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES RECOVERED BY A THIRD
PARTY, UNDER NO CIRCUMSTANCES SHALL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE
THEORY OF LIABILITY), ARISING FROM ANY PROVISION OF THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS.

ARTICLE X

CONFIDENTIALITY AND PUBLICATION

10.1 Confidentiality

The parties acknowledge and agree that all Confidential Information disclosed by
one party to the other shall be subject to the Confidentiality Appendix.

10.2 Publication

Each of Novartis and Cell Genesys reserves the right to publish or publicly
present the results (the "Results") of the Novartis Development Program, subject
to the following terms and conditions. The party proposing to publish or
publicly present the Results (the "publishing party") will submit a draft of any
proposed manuscript or speech to the other party (the "non-publishing party")
for comments at least sixty (60) Days prior to submission for publication or at
least thirty (30) Days prior to submission for oral or poster presentation. The
non-publishing party shall notify the publishing party in writing within fifteen
(15) Days of receipt of such draft whether such draft contains (i) information
of the non-publishing party which it considers to be confidential under Section
10.1 hereof, (ii) information that if published would have an adverse effect on
a patent application covering the subject matter of this Development License and
Commercialization Agreement which the non-publishing party intends to file, or
(iii) information which the non-publishing party reasonably believes would be
likely to have a material adverse impact on the development or commercialization
of the Option Agreement (including without limitation information relating to
data package exclusivity or marketing exclusivity). In any such notification,
the non- publishing party shall provide specific wording for the disclosure to
be made by the publishing party. In the case of item (ii) above, the
non-publishing party may request a delay and the publishing party shall delay
such publication, for a period not exceeding ninety (90) Days, to permit the
timely preparation and filing of a patent application or an application for a
certificate of invention on the information involved. In the case of item (i)
above, no party may publish confidential information of the other party without
its consent in violation of the Confidentiality Appendix to this Development
License and Commercialization Agreement. In the case of item (iii) above, if the
publishing party shall disagree with the non-publishing party's assessment of
the impact of the publication, then the issue shall be determined by the JDC.
The parties agree that authorship of any publication will be determined based on
the customary standards then being applied in the relevant scientific journal.

ARTICLE XI

DISPUTE RESOLUTION



11.1 Governing Law and Jurisdiction

This Development License and Commercialization Agreement shall be governed by
and interpreted under the laws of the State of New York, excluding its conflicts
of laws principles.

11.2.Dispute Resolution Process

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

11.2.1 Conciliation. Except as set forth below in this Section 11 or as
otherwise explicitly provided herein, in the event of any controversy or claim
arising out of or relating to any provision of this Development License and
Commercialization Agreement, the parties shall, and either party may, initially
refer such controversy or claim to the chief executive officer of Cell Genesys
and the head of the Oncology business unit (or successor unit) of Novartis, who
shall, as soon as practicable, attempt in good faith to resolve the controversy
or claim. If such controversy or claim is not resolved within sixty (60) Days of
the date of initial referral of the matter, either party shall be free to
initiate legal proceedings.

11.2.2 Jurisdiction. Except with respect to disputes which shall be resolved
through conciliation in accordance with Section 11.2.1, each party hereto
irrevocably submits to the exclusive jurisdiction in the United States District
Court for the Southern District of New York and any State courts sitting in New
York, New York for purposes of any action, suit or other proceedings arising out
of this Development License and Commercialization Agreement.



ARTICLE XII

TERM AND TERMINATION



12.1 Term

This Development License and Commercialization Agreement shall become effective
upon the Effective Date and the term of this Development License and
Commercialization Agreement shall extend, subject to all applicable laws, with
respect to an Option Product in a particular country until the later of: (a) the
tenth (10th) anniversary of the Effective Date, or (b) the expiration of the
last to expire of any Cell Genesys Patent or Joint Patent containing a Valid
Claim covering the Option Product or its use, sale or manufacture in that
country.

12.2 Termination for Bankruptcy

If at any time during the term of this Development License and Commercialization
Agreement, an Event of Bankruptcy (as defined below) relating to a party (the
"Bankrupt Party") occurs, the other party (the "Other Party") shall have, in
addition to all other legal and equitable rights and remedies available
hereunder, the option to terminate this Development License and
Commercialization Agreement upon thirty (30) Days' written notice to the
Bankrupt Party. As used above, the term "Event of Bankruptcy" shall mean, with
respect to a party, (a) the dissolution, termination of existence, or
liquidation of the party; (b) the appointment of a custodian or receiver with
respect to all or substantially all of the business or assets of the party,
which custodian or receiver is not terminated or dismissed within thirty (30)
calendar days following appointment; the institution by the party of any
petition for relief or similar proceeding under bankruptcy, reorganization,
receivership or other similar laws affecting the rights of creditors generally
or the making by the party with respect to all or substantially all of the
business or assets of the party of a composition or any assignment or trust
mortgage for the benefit of creditors or under any bankruptcy, reorganization,
receivership or other similar law affecting the rights of creditors generally,
which petition, proceeding or other action is not dismissed within ninety (90)
Days of filing.

12.3 Termination

12.3.1 Termination by Novartis

(a) Novartis may at its sole discretion unilaterally terminate this Development
License and Commercialization Agreement if Cell Genesys shall materially breach
any of its material obligations under this Development License and
Commercialization Agreement and shall not have remedied such material breach
within sixty (60) Days after Novartis sends written notice specifying such
breach to Cell Genesys.

(b) Novartis may terminate this Development License and Commercialization
Agreement at any time upon thirty (30) Days' prior written notice to Cell
Genesys if either scientific or economic circumstances, in Novartis' sole
judgment, do not warrant further development or commercialization by Novartis.

12.3.2 Termination by Cell Genesys

Cell Genesys may terminate this Development License and Commercialization
Agreement if Novartis shall materially breach any of its material obligations
under this Development License and Commercialization Agreement and shall not
have remedied such material breach within sixty (60) Days after Cell Genesys
sends written notice specifying such breach to Novartis.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12.4 Effect of Termination

Termination of this Development License and Commercialization Agreement for any
reason, or expiration of this Development License and Commercialization
Agreement, will not affect: (i) obligations, including the payment of any
royalties and any supply price payments, which have accrued as of the date of
termination or expiration, and (ii) rights and obligations which, from the
context thereof, are intended to survive termination or expiration of this
Development License and Commercialization Agreement. Upon the natural expiration
of this Development License and Commercialization Agreement, Novartis shall
retain a non-exclusive, royalty- free, paid-up, perpetual, irrevocable,
worldwide, fully transferable and sublicensable right and license under the Cell
Genesys Technology to make, have made, use, sell, offer to sell, export and
import the Option Product.

12.5 Survival

Articles VI (for accrued but unpaid payments), VII, VIII, IX, XI, XII (other
than Section 12.6), XIII and XIV, Section 10.1 and all exhibits attached hereto,
shall survive the expiration or termination of this Development License and
Commercialization Agreement.

12.6 Change of Control

In the event that Cell Genesys has gone through a Change of Control Event that
results in a Third Party acquiring an interest in Cell Genesys, which Third
Party is developing or commercializing a Competing Product to the Option
Product, Novartis shall have, in its sole discretion, the right to terminate the
Co-Promotion in accordance with this Section 12.6.

Novartis may exercise its right to terminate the Co-Promotion under this Section
12.6 by informing Cell Genesys of its election no later than ninety (90) Days
after Cell Genesys has informed Novartis of the consummation of such Change of
Control Event. The termination of the Co-Promotion under this Section 12.6 shall
become effective upon end of the fiscal quarter during which Novartis makes the
initial payment of the Co-Promotion Termination Fee (as defined below).

Upon communication of Novartis' election hereunder, the parties shall negotiate
in good faith the valuation of royalties, fees or a combination of both (the
"Co-Promotion Termination Fee") to be paid to Cell Genesys by Novartis to
terminate the Co-Promotion under this Section 12.6. Whether the Co-Termination
Fee will be in the form of royalties, fees or a combination of both shall be
decided by Novartis in its sole discretion. In the event that the parties cannot
come to resolution with respect to the valuation of the Co- Promotion
Termination Fee within sixty (60) Days from the receipt of Novartis' election by
Cell Genesys, the parties shall settle the valuation of such royalties, fee or
combination of both, as the case may be, in the following manner: Each of Cell
Genesys and Novartis shall chose an investment bank of international reputation.
The two chosen investment banks shall promptly agree to chose a third investment
bank (the "Deciding Bank") of international reputation. The Deciding Bank shall,
within sixty (60) Days of submission of the matter to the Deciding Bank,
determine and report to the parties regarding the Deciding Bank's valuation of
the Co-Promotion Termination Fee. The parties agree that such valuation of the
Deciding Bank shall be final, binding and conclusive. Each party shall bear all
costs and fees associated with investment bank chosen by such party. The fees
and disbursement of the Deciding Bank shall be shared equally between the
parties. The parties shall cooperate and timely provide to the Deciding Bank all
information necessary for the Deciding Bank to make its valuation decision.

For the avoidance of any doubt, the termination of the Co-Promotion arrangement
under this Section 12.6 by Novartis shall mean that Cell Genesys shall cease all
activities under the Co-Promotion arrangement, Novartis shall have the exclusive
rights to such activities in the United States, and Cell Genesys' obligation to
share in any costs, as well as to share in the Net Profits or Net Losses, as the
case may be, shall cease. Notwithstanding the foregoing, termination of the
Co-Promotion arrangement under this Section 12.6 by Novartis shall not affect in
any way the Co-Promotion arrangement (including the applicable financial
arrangement under the Financial Appendix) with respect to the manufacture and
supply by Cell Genesys under the Manufacturing and Supply Agreement, unless the
Manufacturing and Supply Agreement is also terminated under the terms thereof.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE XIII

INDEMNIFICATION

13.1 Indemnification by Cell Genesys

Cell Genesys will indemnify and hold Novartis and its Affiliates, and their
employees, officers and directors, harmless against all Losses that are based on
or arise out of:

(a) the breach by Cell Genesys of any of its obligations, covenants,
representations or warranties set forth in this Development License and
Commercialization Agreement; and

(b) the gross negligence or wilful misconduct of Cell Genesys and its
Affiliates, and their employees, officers and directors in the performance of
obligations or exercise of rights under this Development License and
Commercialization Agreement;

provided, however, that the foregoing indemnification shall not apply to any
Loss to the extent such Loss is caused by the grossly negligent or wilful
misconduct of Novartis and its Affiliates, and their employees, officers and
directors.

13.2 Indemnification by Novartis

Novartis will indemnify and hold Cell Genesys, and its Affiliates, and their
employees, officers and directors harmless against all Losses that are based on
or arise out of:

(a) the breach by Novartis of any of its obligations, covenants, representations
or warranties set forth in this Development License and Commercialization
Agreement; and

(b) the gross negligence or wilful misconduct of Novartis and its Affiliates,
and their employees, officers and directors in the performance of obligations or
exercise of rights under this Development License and Commercialization
Agreement;



provided, however, that the foregoing indemnification shall not apply to any
Loss to the extent such Loss is caused by the grossly negligent or wilful
misconduct of Cell Genesys or its Affiliates and their employees, officers and
directors.



13.3.Claims Procedures as to Third Party Claims

Each party entitled to be indemnified by the other party (an "Indemnified
Party") pursuant to Section 13.1 or 13.2 hereof shall give notice to the other
party (an "Indemnifying Party") promptly after such Indemnified Party has actual
knowledge of any threatened or asserted Third Party claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom; provided that:

13.3.1 The Indemnifying Party may so assume the defense of any such claim or any
litigation resulting therefrom only if it shall give notice to the Indemnified
Party of the Indemnifying Party's decision to so assume such defense within
thirty (30) Days after the date of the notice from the Indemnified Party of the
Third Party claim as to which indemnity is sought and acknowledges in writing to
the Indemnified Party that any Loss in connection with such claim or any
litigation resulting therefrom is a Loss for which the Indemnified Party shall
be entitled to indemnification pursuant to this Article XIII;

13.3.2 Counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation resulting therefrom (if such defense is assumed by the
Indemnifying Party), shall be approved by the Indemnified Party (whose approval
shall not be unreasonably withheld) and the Indemnified Party may participate in
such defense with the Indemnified Party's own counsel at the Indemnified Party's
own expense (unless (i) the employment of counsel by such Indemnified Party has
been authorized by the Indemnifying Party; (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action; or
(iii) the Indemnifying Party shall have failed to assume the defense as provided
herein, in each of which cases the Indemnifying Party shall pay the reasonable
fees and expenses of one law firm serving as counsel for the Indemnified Party,
which law firm shall be subject to approval, not to be unreasonably withheld, by
the Indemnifying Party);

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

13.3.3 The failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Development License and Commercialization Agreement to the extent that the
failure to give notice did not result in prejudice to the Indemnifying Party;

13.3.4 No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the approval of each Indemnified Party, which approval shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation;

13.3.5 Each Indemnified Party shall furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom; and

13.3.6 If the Indemnifying Party assumes the defense of the Third Party claim or
litigation, the Indemnified Party shall not settle or agree to a judgment with
respect to any claim or litigation without the consent of the Indemnifying
Party.

13.4. Compliance

The parties shall comply in all material respects with all applicable Laws and
regulations in connection with their respective activities under this
Development License and Commercialization Agreement.



13.5 Insurance

Each party shall use commercially reasonable efforts to maintain insurance
and/or self-insurance, including product liability insurance, with respect to
its activities hereunder.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE XIV

MISCELLANEOUS PROVISIONS



14.1 Notice of Pharmaceutical Side-Effects

During the term of this Development License and Commercialization Agreement,
Cell Genesys and Novartis will notify appropriate authorities in accordance with
applicable Law, and concurrently, promptly after receipt of information with
respect to any serious adverse reaction, as defined by the World Health
Organization or applicable regulatory authority, directly or indirectly
attributable to the use or application of the Option Product.

14.2 Waiver

No provision of the Development License and Commercialization Agreement may be
waived except in writing by both parties hereto. No failure or delay by either
party hereto in exercising any right or remedy hereunder or under applicable law
will operate as a waiver thereof, or a waiver of a particular right or waiver of
any right or remedy on any subsequent occasion.



14.3 Force Majeure

The failure of either party to perform its obligations under this Development
License and Commercialization Agreement (other than the obligations to make any
payments or obligations of confidentiality) shall not subject such party to any
liability or place it to be in breach of any term or condition of this Agreement
to the other party if such failure is caused by Force Majeure; provided,
however, that the party affected shall promptly notify the other party of the
condition constituting Force Majeure as defined herein and shall exert
reasonable efforts to eliminate, cure and overcome any such causes and resume
the performance of its obligations as soon as reasonably practicable. If a
condition constituting Force Majeure exists for more than ninety (90)
consecutive Days, the parties shall negotiate a mutually satisfactory solution
at the expense of the party invoking Force Majeure. "Force Majeure" shall mean
any cause beyond the reasonable control of such nonperforming party, including,
without limitation, acts of God, fire, explosion, flood, earthquake, drought,
war, hostility, revolution, riot, civil disturbance, national emergency,
sabotage, embargo, strikes or other labor trouble.

14.4 Registration of License

Novartis may, at its expense and subject to compliance with terms of this
Development License and Commercialization Agreement, register the license
granted under this Development License and Commercialization Agreement in any
country where Novartis uses, sells or manufactures an Option Product. Upon
request by Novartis, Cell Genesys agrees promptly to execute any "short form"
licenses submitted to it by Novartis in order to effect the foregoing
registration in such country, but such licenses shall in no way alter or affect
the obligations of the parties hereunder.



14.5 Severability

If any term or other provision of this Development License and Commercialization
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Development License and
Commercialization Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
by this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Development License and Commercialization Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated by this Development License
and Commercialization Agreement are consummated as originally contemplated to
the greatest extent possible.

14.6 Government Approvals

Novartis and Cell Genesys will use reasonable efforts to obtain any government
approval required to enable this Development License and Commercialization
Agreement to become effective, or to enable any payment hereunder to be made, or
any other obligation hereunder to be observed or performed. Each party will keep
the other informed of progress in obtaining any such approvals.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

14.7 Assignment

This Development License and Commercialization Agreement may not be assigned or
otherwise transferred by either party without the prior written consent of the
other party; provided, however, that (i) either party may assign the benefit of
this Development License and Commercialization Agreement, without the consent of
the other party, to any of its Affiliates, if the assigning party remains
obligated on a primary basis for the full performance of its Affiliates'
obligations hereunder, and (ii) Novartis may assign this Development License and
Commercialization Agreement, without the consent of Cell Genesys, in connection
with the transfer or sale of all or substantially all of its assets or business
to which this Development License and Commercialization Agreement relates or in
the event of its merger or consolidation with another company. In the event Cell
Genesys consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
transfers all or substantially all of its properties and assets to any Person,
then, and in each such case, proper provision shall be made so that the
successors and assigns of Cell Genesys shall assume the obligations set forth in
this Development License and Commercialization Agreement. Any purported
assignment in contravention of this Section 14.7 shall, at the option of the
non-assigning party, be null and void and of no effect. No assignment shall
release either party from responsibility for the performance of any accrued
obligation of such party hereunder. This Development License and
Commercialization Agreement shall be binding upon and enforceable against the
successor to or any permitted assignees from either of the parties hereto.



14.8 Affiliates

Novartis may perform its obligations hereunder personally or through one or more
Affiliates, although each party shall nonetheless be solely responsible for the
performance of its Affiliates. Neither party shall permit any of its Affiliates
to commit any act (including any act of omission) which such party is prohibited
hereunder from committing directly. The use of subcontractors by either party
shall not increase the financial obligations of the other party hereunder in any
respect.



14.9 Counterparts

This Development License and Commercialization Agreement may be executed in
duplicate, both of which shall be deemed to be originals, and both of which
shall constitute one and the same agreement.

14.10No Agency



Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership or similar relationship between Novartis and Cell
Genesys. Notwithstanding any of the provisions of this Development License and
Commercialization Agreement, neither party shall at any time enter into, incur,
or hold itself out to third parties as having authority to enter into or incur,
on behalf of the other party, any commitment, expense, or liability whatsoever,
and all contracts, expenses and liabilities undertaken or incurred by one party
in connection with or relating to the development, manufacture or sale of the
Option Product shall be undertaken, incurred or paid exclusively by that party,
and not as an agent or representative of the other party.

14.11Notice

All communications between the parties with respect to any of the provisions of
this Development License and Commercialization Agreement will be sent to the
addresses set out below, or to such other addresses as may be designated by one
party to the other by notice pursuant hereto, by personal delivery (which shall
be deemed received when delivered), by reputable international express courier
(which shall be deemed received when delivered), by prepaid, certified, mail
(which shall be deemed received by the other party on the seven (7) Days
following deposit in the mail), or by facsimile transmission, or other
electronic means of communication (which shall be deemed received when
transmitted), with confirmation by prepaid certified mail, given by the close of
business on or before the next following Business Day:

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

If to Novartis, at:

Novartis Pharma AG
Lichtstrasse 35
4056 Basel
Switzerland
Attention: General Counsel
Tel.: +41 61 324 1111
Fax: +41 61 324 8001

If to Cell Genesys, at:

Cell Genesys, Inc.
500 Forbes Blvd.
South San Francisco, CA 94080
Attention: Stephen A. Sherwin, M.D.
Tel.: (650) 266 3000
Fax: (650) 266 3010

14.12Headings



The descriptive headings contained in this Development License and
Commercialization Agreement are included for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Development
License and Commercialization Agreement.

14.13Entire Agreement

This Development License and Commercialization Agreement, including the Exhibits
hereto, contains the entire understanding of the parties relating to the matters
referred to herein, except as matters referenced herein are also addressed in
the Option Agreement and the Assignment and License Agreement, and may only be
amended by a written document, duly executed on behalf of the respective
parties.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.





IN WITNESS WHEREOF, the parties hereto have caused this Development License and
Commercialization Agreement to be executed by their duly authorized
representatives in duplicate as of the day, month and year first above written.

Cell Genesys, Inc.

By: ___________________________________________

Title: ___________________________________________

Novartis Pharma AG

By: ___________________________________________

Title: ___________________________________________

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------






EXHIBIT I

(Development License and Commercialization Agreement)

OPTION PRODUCT



[To be attached upon execution.]

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------






EXHIBIT II

(Development License and Commercialization Agreement)

DEFINITIONS APPENDIX



[To be identical to Exhibit VII of the Option Agreement]



[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------






EXHIBIT III

OPTION AGREEMENT



DEVELOPMENT INFORMATION AND ESC



· ESC criteria (criteria to be fulfilled before products transition from
research to development). See attached.

· DDM criteria (criteria to be fulfilled before products go into human clinical
trials). See attached.

· IND, outlining in detail the Proof of Concept design and study concept,
including patient numbers for the Phase I and Phase II study components.

· All and any FDA interactions and documentation (meeting minutes, notes,
letters, etc.).

· Proof of Concept study: Final, signed study report, including a statement on
safety and efficacy of the Product Candidate. The parties shall cooperate to
ensure that Novartis shall have access to and is able to interact with such lead
investigator.

· Investigator brochure draft.

ESC Criteria

[*]

DDM Criteria

[*]

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




EXHIBIT IV

OPTION AGREEMENT

FINANCIAL APPENDIX

This Financial Appendix shall cover the financial planning, accounting policies
and procedures to be followed in determining the "Net Profit" or "Net Loss" (as
defined below) and related sharing of revenue and costs and expenses in the
United States pursuant to the Development License and Commercialization
Agreement(s) and the Manufacturing and Supply Agreement(s). For such purposes,
this Financial Appendix sets out the principles of reporting actual results,
budgeted plans, forecasts and long range plans of "CGNov" (as defined below),
the frequency of reporting, the use of a single "Functional Currency" (as
defined below) for determining and reporting payments to the parties, auditing
of accounts and other matters. The consolidated entity will be referred to as
"CGNov." It should be noted that "CGNov" is not a legal entity and has been
defined for identification purposes only in this Financial Appendix.

This Financial Appendix also provides agreed upon definitions of financial terms
applicable to the parties for purposes of the Development License and
Commercialization Agreement(s) and the Manufacturing and Supply Agreement(s).
All capitalized terms used herein, but not otherwise defined herein, shall have
the meanings set forth in the Definition Appendix. In the event of a conflict
between the terms and provisions of this Financial Appendix and the Development
License and Commercialization Agreement, the terms and provisions of the
Development License and Commercialization Agreement shall govern.

All activities (including information exchanges) under this Financial Appendix
are to be governed by the terms and conditions of the Development License and
Commercialization Agreement and the Manufacturing and Supply Agreement,
including the confidentiality obligations set forth therein.

1. Principles of Cell Genesys / Novartis Reporting

For the purposes of the sharing of costs and sharing of "Net Profit" or "Net
Loss" (as the case may be) between the parties as provided under the Development
License and Commercialization Agreement and this Financial Appendix, the
presentation of results of operations of the parties for the United States will
be based on each party's respective financial information for the territory of
the United States in the reporting format depicted as follows:

For the United States

Novartis

Cell Genesys

Total

Gross Sales

./. Sales Returns and Allowances

= Net Sales

./. Fully Burdened Manufacturing Costs

= Gross Profit

./. Marketing Costs

./. Development Costs

./. General & Administrative Costs

./. Distribution Costs

./. Other Operating Income / Expense

./. Royalty Costs

= Net Profit or Net Loss
for purposes of Cell Genesys / Novartis profit share; and

= Net Profit or Net Loss in the U.S. as defined below

2. Finance Sub-Committee

The parties hereto envisage setting up a finance sub-committee, which shall be
responsible for the review, administration and consolidation of operations under
the Development License and Commercialization Agreement, the Manufacturing and
Supply Agreement and this Financial Appendix.

3. Construction

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

The parties agree that, notwithstanding anything to the contrary in the
Development License and Commercialization Agreement and the Manufacturing and
Supply Agreement, the financial terms to be calculated herein shall be made
without duplication, such that if an item is additive or subtractive in one or
more circumstances, such item will be added or subtracted only once.

4. Frequency of Reporting and Settlements

The fiscal year of CGNov will be a calendar year. Reporting and other
information exchange by each party for CGNOV, revenue and expenses shall be
calculated in the following manner:

Reporting Event
(Responsible Party


Frequency


Timing for Submission

Monthly Net Sales (both Parties)

Monthly

+15 Days

Quarterly Gross Sales and Net Sales (both Parties)

Quarterly

+15 Days

Actual results and Sales Costs (both Parties) (by Quarter)

Quarterly

Q1 - Q4: +30 Days

Draft settlement statements (both Parties)

Quarterly

Q1 - Q4: +45 Days

Settlement between the Parties (both Parties

Quarterly

Q1 - Q4: +60 Days

Novartis shall be responsible for the preparation of reporting of CGNov
(including the quarterly calculation of Net Profit or Net Loss, as the case may
be, calculated as provided in this Financial Appendix) for purposes of
determining the cash settlement between the parties. Cash settlement shall take
place immediately after such determination.

4. Definitions

 1.  "Allocable Overhead" means costs incurred by a party or for its account
     which are attributable to such party's supervisory functions, services
     functions, occupancy costs, corporate bonus (to the extent not charged
     directly to department), and its payroll, information systems, human
     relations or purchasing functions and which are allocated to company
     departments based on space occupied or headcount or other activity-based
     method. Allocable Overhead shall not include any costs attributable to
     general corporate activities including, by way of example only, executive
     management, investor relations, business development, legal affairs and
     finance.
 2.  "Costs of Goods Sold" shall mean Costs of Allocable Overhead and Cost of
     Bulk Product, as well as delivery thereof to Novartis.
 3.  "Cost of Bulk Product" The purchase unit cost of any materials and
     packaging components necessary to make the Bulk Product and Devices
     multiplied by the actual quantity consumed in the manufacturing process
     including any usage variance.
     
 4.  "Cost of Finished Product" The unit cost of any Bulk Product necessary to
     make the Finished Product multiplied by the actual quantity consumed in the
     manufacturing process including any usage variance.
     
 5.  "Development Costs" shall mean the development costs as defined by the JDC
     and later incurred by each party with respect to an Option Product, from
     the Effective Date of the Development License and Commercialization
     Agreement through the later of (i) the date of Registration (including
     thereafter costs to maintain or expand such Registration including
     Registration of additional Indications, formulations, presentations and
     Phase IIIb and IV Clinical Trials) of such Option Product in the Field, or
     (ii) the date of termination of development efforts of such Option Product
     in the Field for which Registration is sought. Such costs shall comprise
     those costs required to obtain, maintain and/or expand the relevant
     authorization and/or ability to manufacture, formulate, fill, use, ship,
     sell and/or distribute such Option Product in commercial quantities to
     Third Parties. It is explicitly understood that any cost incurred in any
     territory pursuant to which developments are also used in the United
     States, shall entitle such developer to include such Development Cost
     within the cost consolidation mechanism and computations set out in the
     Financial Appendix.

     [*] Certain information on this page has been omitted and filed separately
     with the Commission. Confidential treatment has been requested with respect
     to the omitted portions.

     (a) Development Costs shall include, without limitation, costs of research
     or development including costs of studies on the toxicological,
     pharmacokinetical, metabolical or clinical aspects of an Option Product
     conducted internally or by individual investigators or consultants
     necessary for the purpose of obtaining, maintaining and/or expanding
     marketing approval of a Product, costs for preparing, submitting, reviewing
     or developing data or information for the purpose of submission to a
     governmental authority to obtain, maintain and/or expand marketing approval
     of a Product, and applicable Allocable Overhead.

     (b) Development Costs shall also include, without limitation, expenses for
     data management, statistical designs and studies, document preparation, and
     other administration expenses associated with the clinical testing program
     or post-marketing studies required to maintain product approvals.

     (c) In determining Development Costs chargeable under the Development
     License and Commercialization Agreement, each party will use its respective
     project accounting systems and will review and approve its respective
     project accounting systems and methodologies with the other.

 6.  "Distribution Costs" shall mean the costs, including applicable Allocable
     Overhead, specifically identifiable to the distribution of an Option
     Product by a party including customer services, collection of data about
     sales to hospitals and other end users, order entry, billing, shipping, bad
     debt, credit and collection and other such activities.
 7.  "Fully Burdened Manufacturing Cost" means a party's consolidated fully
     burdened manufacturing cost (in accordance with GAAP in the United States,
     in each case as consistently applied by the manufacturing party(ies)) of
     the Option Product (in bulk, vialed or finished product form, as the case
     may be), which shall comprise the sum of:

     (a) The "Cost of Goods", as determined by the party(ies) performing (or
     contracting with a Third Party for performance of) each stage of the
     manufacturing process performed by such party(ies), including, but not
     limited to, direct labor and material and product testing costs (including
     in-bound freight and insurance), failed lot charges in the ordinary course
     of production (subject to the terms of the Manufacturing and Supply
     Agreement), and Allocable Overhead;

     (b) All of the party's allocable IP acquisition and licensing costs
     (including royalties, milestone payment or up front payments) paid to third
     parties to the extent it relates to the Option Product;

     (c) Any other costs borne by the manufacturing party(ies) for transport,
     customs clearance and storage of product (if necessary) at the request of
     another party, an Affiliate or a Third Party (i.e. freight, customs, duty,
     and insurance); provided, however, that Fully Burdened Manufacturing Cost
     shall not include any costs, or expenses included or includible in
     Distribution Costs as defined above;

     (d) Bulk manufacturing by Cell Genesys including distribution to Novartis;
     and

     (e) Labeling, packing and distribution incurred by Novartis including
     distribution to Novartis customer.

     The Fully Burdened Manufacturing Cost shall in no event exceed [*] of Net
     Sales. Cell Genesys shall bear all costs in excess of [*] of Net Sales.

 8.  "General and Administrative Costs" means costs chargeable to CGNov equal to
     [*] of the aggregate sum of (i) the Marketing Costs of Cell Genesys and
     Novartis in the United States and (ii) the Development Costs of Cell
     Genesys and of Novartis allocated to the United States as provided herein,
     but in each case only to the extent these costs are chargeable to CGNov.
 9.  "Gross Sale Price" shall mean the gross amount invoiced by Novartis on the
     Sales of the Option Product in the Option Territory.

     [*] Certain information on this page has been omitted and filed separately
     with the Commission. Confidential treatment has been requested with respect
     to the omitted portions. "Marketing Costs" shall mean the direct or accrued
     costs of marketing, promotion, advertising, Option Product promotional
     materials, professional education, product related public relations,
     relationships with opinion leaders and professional societies, market
     research (before and after product approval), healthcare economics studies,
     post-marketing studies not required to maintain product approvals (Phase IV
     Clinical Trial studies), Sales Cost, and other similar activities, relating
     to Option Product sales efforts of a party in the applicable Option
     Territory and specifically identifiable to the Distribution Costs of the
     Option Product by a party including customer services, collection of data
     about sales to hospitals and other end users, order entry, billing,
     shipping, bad debt, credit and collection and other such activities. "Net
     Profits" or "Net Losses" shall mean the definition as set forth in the
     reporting principles in Section 1 above. "Net Sales", with respect to any
     Option Product, shall mean the gross amount invoiced and actually paid by a
     party or its Affiliate, licensee or sublicensee for that Option Product
     sold to Third Parties other than licensees or sublicensees in bona fide,
     arm's-length transactions, less (i) quantity and/or cash discounts from the
     gross invoice price which are actually allowed or taken; (ii) freight,
     postage and shipping insurance included in the invoice price; (iii) amounts
     repaid or credited by reasons of rejection or return of goods or because of
     retroactive price reductions specifically identifiable to the Option
     Product; (iv) amounts payable resulting from governmental (or agency
     thereof) mandated rebate programs; (v) Third Party rebates to the extent
     actually allowed; and (vi) invoiced custom duties and sales taxes and other
     governmental charges (excluding income taxes), if any, actually paid and
     directly related to the sale. "Other Operating Income/Expense" means other
     operating income or expense of a party from or to Third Parties which is
     not part of the primary business activity relating to the Development
     License and Commercialization Agreement, but (i) is permitted to be charged
     to CGNov by a party under the Development License and Commercialization
     Agreement and approved by the parties, (ii) is reviewed by the finance
     sub-committee as approved by the parties as income or expense for purposes
     of CGNov, and (iii) is limited to the following:

     (a) actual inventory write-offs (but not including any write-offs included
     or includible in Fully Burdened Manufacturing Cost, or which are Excluded
     Costs under the Development License and Commercialization Agreement, or
     which are caused by a party's negligence);

     

     (b) idle plant charges (subject to the terms of the Manufacturing and
     Supply Agreement, which shall define capacity and idle capacity); and other
     items, provided they are permitted under the Development License and
     Commercialization Agreement, reviewed by the finance sub-committee and
     approved by the parties.

 10. "Royalty Costs" shall mean payments paid by Novartis and Cell Genesys to
     Third Parties in connection with rights to use such Third Party's
     intellectual property for the Option Product, including, but not limited
     to, royalty payments, milestone payments and any up-front payment due under
     Third Party licenses or settlements with Third Parties.
 11. "Sales Returns and Allowances" shall mean the sum of (a) and (b), where:
     (a) is a provision for (i) cash and quantity discounts or rebates on an
     Option Product (other than price discounts granted at the time of invoicing
     and which are included in the determination of Gross Sales), (ii) credits
     or allowances given or made for rejection or return of previously sold
     Option Product or for retroactive price reductions (including Medicare and
     similar types of rebates and chargebacks), (iii) sales taxes, duties or
     other governmental charges levied on or measured by the billing amount for
     an Option Product, as adjusted for rebates and refunds, (iv) charges for
     freight and insurance directly related to the distribution of Option
     Product, to the extent included in the invoice to the customer, and (v)
     credits for allowances given or made for wastage replacement, indigent
     patient and any other sales programs agreed to by Cell Genesys and Novartis
     for Option Product; and (b) is a periodic adjustment of the provision
     determined in (a) to reflect amounts actually incurred by Cell Genesys or
     Novartis for items (i), (ii), (iii), (iv) and (v) in clause (a). The
     provision allowed in clause (a) and adjustments made in clauses (b) will be
     reviewed and approved by the Finance Sub-Committee.
     "Cost of Sales"
     or "
     Sales Costs
     " shall mean sales costs approved by the parties and incurred by the
     parties for their account and specifically identifiable to the sales
     efforts of Option Products to all markets in the Option Territory.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

(a) "Sales Costs" shall include, without limitation, costs associated with sales
representatives for Option Products in the Territory, as the case may be,
including compensation, benefits and travel, supervision and training of such
sales representatives, sales meetings, and other sales related expenses.

(b) "Sales Costs" will not include the start-up costs associated with any
party's sales force relating to that party's sales efforts in the United States,
including recruiting, relocation and other similar costs.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

EXHIBIT V

OPTION AGREEMENT

FORM OF MANUFACTURING AND SUPPLY AGREEMENT

See attached.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

MANUFACTURING AND SUPPLY AGREEMENT

Between



Novartis Pharma AG



(hereinafter "Novartis")

and



Cell Genesys, Inc.



(hereinafter "Cell Genesys")

This Manufacturing and Supply Agreement (this "Agreement") is entered into as of
[____] (the "Effective Date"), by and between Novartis and Cell Genesys.

WHEREAS,

Novartis and Cell Genesys have entered into a Development License and
Commercialization Agreement, as of even date herewith ("Development License and
Commercialization Agreement"), pursuant to which Cell Genesys has granted to
Novartis certain exclusive rights with respect to an Option Product; and



WHEREAS,

Novartis desires to engage Cell Genesys to manufacture and supply the Option
Product in bulk form suitable for commercialization, all in accordance with the
terms and conditions of this Agreement;





NOW, THEREFORE,

the parties hereto agree as follows:



ARTICLE 1

DEFINITIONS



All capitalized terms used, but not otherwise defined herein, shall have the
meanings set forth in the Definitions Appendix, attached hereto as Annex 7.



ARTICLE 2


MANUFACTURING STANDARDS





2.1 Development of Manufacturing Standards. No later than ninety (90) Days
following the Effective Date, the JDC, in compliance with all Laws, regulatory
requirements of applicable Regulatory Authorities, cGMP and other requirements
set forth in this Agreement, shall develop and approve the following
descriptions, specifications, standards, schedules and procedures related to the
manufacture of Bulk Product (collectively, "Manufacturing Standards"):

(a) description of the Bulk Product and the components, raw materials, and
excipients required to manufacture the Bulk Product ("Components"), which
descriptions will be attached to this Agreement as Annex 1;



(b) specifications for the Bulk Product ("Specifications"), which specifications
will be attached to this Agreement as Annex 2;



(c) standards and procedures for Processing the Bulk Product ("Processing
Procedures"), which standards and procedures will be attached to this Agreement
as Annex 4;



(d) procedure and schedule to validate the Bulk Product manufacturing process
("Validation Plan"), which Validation Plan will be attached to this Agreement as
Annex 5;



(e) supply requirements and quality assurance standards and procedures related
to the manufacture of the Bulk Product pursuant to the Supply and QA Agreement
("Supply and QA Agreement"), which Supply and QA Agreement shall be executed by
the parties and will be attached to this Agreement as Annex 3; and



(f) procedures for complying with health, safety and environmental protection
Laws governing the manufacture of Bulk Product ("HSE Procedures"), which
procedures will be attached to this Agreement as Annex 6.

2.2 Acceptance of Engagement. After delivery by the JDC to Cell Genesys of the
final approved version of the Manufacturing Standards, Cell Genesys will have
ten (10) Business Days to accept the engagement to manufacture and supply the
Bulk Product in accordance with the terms of this Agreement. If Cell Genesys
does not agree within ten (10) Business Days, then Novartis may, at its sole
discretion and option, undertake to (i) engage a Third Party or Third Parties to
manufacture and supply the Bulk Product for Novartis, or (ii) manufacture and
supply the Bulk Product by itself or through its Affiliates, in each case, under
the Manufacturing Standards approved by the JDC. This Agreement will terminate
upon Cell Genesys' receipt of written notice from Novartis of its decision;
provided, however, until Novartis, an Novartis Affiliate, or a Third Party
agrees to manufacture and supply the Bulk Product as specified above, Novartis
and Cell Genesys will negotiate diligently and good faith to agree upon an
amendment to this Agreement under which Cell Genesys will accept the engagement
to manufacture and supply the Bulk Product on a transitional basis. Until Cell
Genesys accepts the engagement to manufacture and supply the Bulk Product, Cell
Genesys will have no other obligations under this Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE 3


TERMS OF ENGAGEMENT

3.1 Engagement. Subject to Cell Genesys' acceptance in accordance with Section
2.2, Novartis hereby engages Cell Genesys to manufacture and supply to Novartis
Bulk Product during the Term of this Agreement subject to the terms and
conditions of this Agreement. Cell Genesys shall manufacture and supply the Bulk
Products to Novartis in full conformance with the Manufacturing Standards.

3.2 Requirements Contract. Subject to the terms and conditions of this
Agreement, Cell Genesys shall manufacture, store, test, release, supply, deliver
and sell to Novartis all of Novartis and Novartis' Affiliates' requirements of
the Bulk Products for Clinical Supply and Commercial Use in the Option
Territory. Except as expressly permitted by Novartis, and except to fulfill Cell
Genesys' requirements for China, Cell Genesys shall not manufacture, store,
test, release, supply, deliver and sell the Option Product (including Bulk
Product) to any Person other than Novartis and Novartis' Affiliates in the Field
and in the Option Territory.

3.3 Manufacturing Responsibilities. Cell Genesys covenants that it shall
manufacture, store, test and release, supply, deliver and sell to Novartis the
Bulk Products for Novartis' and Novartis' Affiliates' Commercial Use and
Clinical Supply in full compliance with (a) the Manufacturing Standards; (b)
cGMP, (c) the prevailing Laws on health, safety and environmental protection;
and (d) all applicable Laws that may be amended from time to time. The foregoing
responsibilities and obligations of Cell Genesys shall be hereinafter referred
to as the "Manufacturing Responsibilities." Cell Genesys shall be responsible
for acquiring all required Components, and all necessary rights thereto, to
comply with its obligations hereunder, and all related costs shall be included
in the computation of Cell Genesys' Fully Burdened Manufacturing Cost.

3.4 [*] Subcontractors. [*] Cell Genesys shall require all [*] Subcontractors to
agree to comply with the Manufacturing Responsibilities and other applicable
obligations and responsibilities hereunder. Cell Genesys shall be solely and
fully responsible for executing and monitoring the work performed by such [*]
Subcontractors pursuant to the terms and conditions of this Agreement. Cell
Genesys shall, and undertakes to cause its [*] Subcontractors to, hold all
necessary authorizations and permits for any and all Processing under this
Agreement from the authorities of the country or countries where such Processing
takes place, including, but not limited, to all necessary authorizations and
permits for the acquisition, storage and handling of the Components and the Bulk
Product. Cell Genesys shall make available to Novartis, upon Novartis' request,
true and correct copies of all such authorizations and permits. Without
prejudice to any of Novartis' other rights under this Agreement, Cell Genesys
shall promptly inform Novartis in the event any such authorization or permit is
not obtained in timely fashion or is withdrawn or otherwise under investigation.

3.5 Changes to Processing. Any changes relating to the Processing are subject to
Novartis' approval and the terms of the Supply and QA Agreement, which approval
will not be unreasonably withheld or delayed. Except with the prior written
consent of Novartis, Cell Genesys will not make any change to any Bulk Product
ingredients (including liquid, Device and Components), analytical procedures,
manufacturing and any testing documents, Specifications, controls, storage
and/or stability protocols therefor or Manufacturing Standards. The parties
shall enter into the Supply and QA Agreement following Cell Genesys' acceptance
of the engagement under this Agreement, which Supply and QA Agreement shall,
among other things, supplement and add to this Agreement.

ARTICLE 4


Preparation for Manufacture



4.1 Preparation of Facilities. Cell Genesys warrants that its facilities, which
will be used in the Processing of Bulk Products, will be ready and able to
produce the validation batches required for Validation by Cell Genesys in strict
accordance with Validation requirements set forth and within the time schedule
specified in the Validation Plan. Cell Genesys shall commence production of the
required Validation batches for the Bulk Product in strict accordance with the
time schedule specified in the Validation Plan. This time frame may be adjusted
by the JDC.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4.2 Validation. Cell Genesys shall use commercially reasonable efforts to
successfully validate the production process according to the Validation Plan.
In the event that the production process shall not be successfully validated
pursuant to the Validation Plan, the parties agree to meet to discuss a path
forward. If the parties cannot agree on a path forward within sixty (60) Days of
such non-Validation, Novartis may terminate this Agreement without further
liability to Cell Genesys, Cell Genesys' Affiliates and [*] Subcontractors.

4.3 Inspection. As further enumerated in Article 8, Novartis shall have the
right to perform inspections of the Cell Genesys facilities, operations and
quality systems as they relate to the production of the Bulk Products in order
to ensure compliance with the registration of the Option Product and compliance
with cGMP guidelines, applicable Laws and Manufacturing Standards. [*]

4.4 Operations. Cell Genesys shall, at its cost, operate and maintain its
facilities and all equipment and machinery used, directly or indirectly, to
produce the Bulk Products in a state of repair and operating efficiency to meet
the Specifications and the Manufacturing Standards. Cell Genesys shall perform,
at its sole cost and expense, all Validation of machinery and equipment used to
manufacture the Bulk Products at its facilities, and to validate all production,
cleaning and manufacturing processes employed in manufacturing the Bulk Product,
in accordance with the Manufacturing Responsibilities. Cell Genesys shall
strictly adhere to the Validation Plan for the Bulk Product.

4.5 Ready, Willing and Able. Cell Genesys shall be ready, willing and able to
supply Novartis with Bulk Product for Clinical Supply, as of the Effective Date,
and Commercial Use, as of the Launch Date. In order to make the necessary
quantities of the Bulk Product available at the Launch Date, Cell Genesys shall
ensure that the required manufacturing capacity to fill the first Firm Order is
in place and ready for pre-approval by Regulatory Authorities in accordance with
the time schedule set forth in the Validation Plan and as required by the JDC.
The parties agree that to the extent that Cell Genesys' failure to meet such
agreed to time schedules results in a delay to the commercial launch of the
Option Product, such failure will cause great harm to Novartis. In such an
event, without limiting any other remedies available to Novartis, Cell Genesys
shall provide compensation to Novartis for its failure to meet such time
schedule, which compensation shall be equal to [*] per seven (7) Days of delay.
Cell Genesys acknowledges and agrees that such compensation is fair and
adequate, and that such compensation is not a penalty.

4.6 Qualification. Cell Genesys shall use or have used only such equipment and
personnel as are qualified for the Processing of Bulk Product.

4.7 Guarantee. In order to ensure continuous supply of the Bulk Product, Cell
Genesys shall use commercially reasonable efforts to obtain prior to the Launch
Date (or, if agreed to by the parties, on a date which is one year after
commercial launch of the Option Product) supply guaranties for all Components in
sufficient quantities (based on the non-binding forecast to be provided by
Novartis) from [*] Subcontractors. Upon the written request of Novartis, Cell
Genesys shall provide Novartis with copies of such guarantee statements as well
as any amendments that may be made thereto. Cell Genesys shall not be
responsible for any delays caused by [*] other than as a result of [*].

4.8 Commercially Reasonable Efforts. Cell Genesys shall use commercially
reasonable efforts to ensure that: (a) its stock of Component is always
sufficient to permit the uninterrupted manufacture and supply of Bulk Product in
full compliance with Novartis' Firm Orders, (b) the quantities of Components
ordered and stored by it relate appropriately to Novartis' Firm Orders for
manufacturing and supply requirements and Cell Genesys obligations hereunder so
as to minimize the items in stock that become obsolete or unsaleable, and (c)
the Components are of suitable quality required under the Specifications.

ARTICLE 5


Finished Product; orders and delivery





5.1 Finished Product. The JDC shall allocate responsibility for processing
Finished Product in accordance with the description of Bulk Product and the
capabilities of Cell Genesys and Novartis. For the avoidance of any doubt, the
labeling and finishing of the Finished Product shall be in accordance with
Novartis' own standards, including use of Novartis trademarks in connection
therewith. Novartis shall be responsible for all distribution and related
operations of such Finished Product.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5.2 Forecasting / Ordering Procedures / Delivery

(a) Novartis shall provide Cell Genesys with a good faith written, rolling
forecast of the monthly quantities of Bulk Product that Novartis may order
during the following twelve (12) month period, which forecast will be updated on
a monthly basis. Each forecast shall be non- binding on both parties; provided,
however, a forecast with respect to quantities forecasted to be ordered six (6)
months from the date of the forecast shall be firm (subject to the variations
set forth in Section 5.2(b)).

(b) Novartis shall submit a firm written purchase order ("Firm Order") for a
quantity of Bulk Product that is (i) no less than fifty percent (50%) of the
order quantity forecasted by Novartis in the binding forecast pertaining to this
order, and (ii) no greater than one hundred twenty five percent (125%) of the
order quantity forecasted by Novartis in the binding forecast pertaining to this
order. Cell Genesys shall not be obligated to accept Firm Orders to the extent
that the quantity ordered exceeds one hundred twenty five percent (125%) of the
order quantity forecasted by Novartis in the binding forecast pertaining to the
order, but shall use commercially reasonable efforts to fulfill the full
quantity of the Firm Order. Cell Genesys will use commercially reasonable
efforts to notify Novartis within ten (10) Days of receiving a Firm Order of
Cell Genesys' ability to fill the excess quantities of the Firm Order. If
Novartis submits a Firm Order for less than the minimum quantity required above,
Novartis will nevertheless have an obligation to accept and purchase from Cell
Genesys the minimum quantity of Bulk Product.

(c) The lead time for delivery of quantities ordered under all Firm Orders shall
be initially determined by the JDC. All Firm Orders shall specify Novartis'
purchase order number, quantities, shipment schedule and any other elements
necessary to ensure the timely production and correct shipment of the Bulk
Product. The parties agree to review the Firm Order lead times within two (2)
years of the Launch Date, in order to reduce the lead times if possible.

(d) Shipments of Bulk Products shall be made FCA ("FCA", as such term is defined
in INCOTERMS 2000). Cell Genesys shall bear the risk of loss or of damage to
Bulk Products until the Bulk Products have been delivered into the custody of
the carrier. Novartis shall have the right to designate such carrier as it may
communicate, from time to time to Cell Genesys.

(e) The parties, through the authority of the JDC, shall endeavor to ensure that
the total shelf life of the Bulk Product shall be no less than the minimum
requirements set by the Regulatory Authorities. Cell Genesys shall use
commercially reasonable efforts to ensure that the residual shelf life of the
Bulk Product upon delivery of the Bulk Products shall not be less than [eighty
five percent (85%)] of the total shelf life, initially. The parties agree to
review the residual shelf life requirements on an annual basis with the view of
achieving a target shelf life percentage of [ninety percent (90%)] of the Bulk
Product's total shelf life. In case the approved shelf life shall be less than
twenty-four (24) months, the parties shall mutually agree on the required
residual shelf life requirement upon delivery (not to be less than eighty
percent (80%)). The shipment of Bulk Product with less than the required
residual shelf life pursuant to this Section 5.2(e) requires the prior written
approval of Novartis.

(f) In the event that Cell Genesys fails to deliver the properly ordered Bulk
Products within two (2) weeks after the agreed delivery date, Cell Genesys shall
grant a price reduction equal to [*] of the price payable to Cell Genesys for
such Bulk Products delivered with delay for each full calendar week beyond such
two (2) week period, but at a maximum price reduction of [*]. The parties agree
that a delay in delivery within the agreed upon time limits equal to or less
than five (5) full weeks beyond such two (2) week period will not constitute a
breach of this Agreement. A delay in delivery of the ordered Bulk Products
greater than five (5) full weeks from the delivery date for such order Bulk
Products shall constitute a material breach of this Agreement by Cell Genesys.

(g) The parties acknowledge and agree that the terms and conditions of supply
shall be further supplemented by the Supply and QA Agreement. In the event of
any irreconcilable conflict between the terms of this Agreement and the Supply
and QA Agreement, the terms of the Supply and QA Agreement shall prevail.



ARTICLE 6

Purchase Price AND PAYMENT

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6.1 Manufacturing Costs. From the Effective Date of the Development License and
Commercialization Agreement, each of Cell Genesys and Novartis shall be
responsible for the Fully Burdened Manufacturing Costs. The foregoing costs
shall be allocated in the form set out in the chart illustrated in this Section.
However, the Fully Burdened Manufacturing Costs shall be consolidated and
calculated within the formula set forth in Section 6.3 of the Development
License and Commercialization Agreement and the Financial Appendix:

 

Cell Genesys

Novartis

Option Territory (excluding U.S.)

[*] of Fully Burdened Manufacturing Costs

[*] of Fully Burdened Manufacturing Costs

U.S.

[*] of Fully Burdened Manufacturing Costs

[*] of Fully Burdened Manufacturing Costs

6.2 Purchase Price for Commercial Use. The purchase price for Bulk Product
supplied by Cell Genesys to Novartis pursuant to this Agreement for Commercial
Use in the Option Territory shall be equal to Cell Genesys' Fully Burdened
Manufacturing Cost for the Bulk Product plus [*] of such Fully Burdened
Manufacturing Cost. For the purposes hereof, Cell Genesys' Fully Burdened
Manufacturing Cost shall not exceed the amount equal to [*] of Net Sales; Cell
Genesys shall bear all such costs in excess of [*] of Net Sales.

6.3 Purchase Price for Clinical Supply and Marketing Samples. The purchase price
for Bulk Product supplied by Cell Genesys to Novartis pursuant to this Agreement
for Clinical Supply and Marketing Samples, if any, shall be Cell Genesys' Fully
Burdened Manufacturing Cost for Bulk Product [*].

6.4 Settlement and Payment for the U.S. The settlement and payment for all Bulk
Product supplied by Cell Genesys to Novartis pursuant to this Agreement for
Commercial Use and Clinical Supply within the United States shall be
consolidated, computed and settled in accordance with the formula and process as
set forth in Section 6.3 of the Development License and Commercialization
Agreement and the Financial Appendix.

6.5 Settlement and Payment for Option Territory (Excluding U.S.). For all Bulk
Product supplied to Novartis pursuant to this Agreement for Commercial Use and
Clinical Supply within the Option Territory (excluding the United States), Cell
Genesys shall submit invoices to Novartis for Bulk Product promptly after
shipment. The invoiced amount shall be Cell Genesys' Fully Burdened
Manufacturing Cost for the Bulk Product plus [*] of such Fully Burdened
Manufacturing Cost for the ordered Bulk Products. Provisional payments shall be
made by Novartis within sixty (60) Days after Novartis' receipt of the invoice.
Novartis has no obligation to pay for any shipment of Bulk Product that is
rejected by Novartis in accordance with Article 7. Notwithstanding the amount
invoiced, the parties agree that Section 6.2 shall apply. Accordingly, the
parties shall consolidate, compute and settle the proper amounts to be invoiced
and paid in accordance with consolidation, computation and settlement procedure
set forth in the Financial Appendix by the Finance Sub-Committee. Such procedure
shall also include reconciliation and reimbursement of payments made by Novartis
under this section taking into account that Novartis shall not be liable for
Cell Genesys' Fully Burdened Manufacturing Cost that exceed the amount equal to
[*] of Net Sales as provided under Section 6.2.

6.6 Transparency. The parties (including all [*] Subcontractors) shall operate
under an "open book" principle providing for full transparency and detailed cost
calculation in order to be able to determine Fully Burdened Manufacturing Costs.
In determining the Fully Burdened Manufacturing Costs and costs of the Bulk
Product and [*], Cell Genesys will agree to work with Novartis in order to [*].
To this end, Cell Genesys will provide Novartis with the necessary information
[*].

6.7 Financial Appendix. In the event of an irreconcilable conflict between this
Agreement and the Financial Appendix, the terms of the Financial Appendix shall
prevail.

6.8 Improvements. Cell Genesys will pursue and implement a continuous
improvement and competitive best practices strategy to improve the manufacturing
performance within its facilities in order to reduce the manufacturing and
material costs at said facilities.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE 7


Deviations



7.1 Deviations. Cell Genesys shall ensure that the Bulk Products and Devices
delivered to Novartis shall conform to the requirements and obligations set
forth in the Supply and QA Agreement. In the event that Cell Genesys delivers
any Deviating Bulk Product to Novartis, Novartis shall inform Cell Genesys
thereof in accordance with the terms and timelines set forth in the Supply and
QA Agreement. Novartis shall have, at its sole discretion, the right

(a) to reject any Deviating Bulk Product; or



(b) to reject the entire shipment containing any Deviating Bulk Product; and



(c) to replace the entire shipment containing such Deviating Bulk Product.

7.2 Remedy. In the event that Cell Genesys delivers any Deviating Bulk Product
to Novartis and subject to Novartis' duly and timely notification of Cell
Genesys thereof within the periods defined in the Supply and QA Agreement, Cell
Genesys shall replace any such Deviating Bulk Product or, at Novartis' sole
discretion, any shipment containing such Deviating Bulk Product, with
unobjectionable Bulk Product or unobjectionable shipment of Bulk Product, as the
case may be, at Cell Genesys' cost. In addition, Cell Genesys shall bear sole
responsibility for all costs associated with the transportation, testing and
disposal of the Deviating Bulk Product or shipment containing Deviating Bulk
Product, as the case may be. Cell Genesys shall use commercially reasonable
efforts to complete such replacement within the replacement time frame set forth
in the Supply and QA Agreement.

7.3 Disputes. In the event of an unresolved dispute as to any Deviation, the
parties shall appoint an independent first-class laboratory to undertake the
relevant testing within the time frame set forth in the Supply and QA Agreement
and upon the terms agreed upon within the Supply and QA Agreement. The parties
shall ensure that such independent laboratory is bound to the parties by
obligations of confidentiality no less exacting than those applying between the
parties and outlined in this Agreement. All fees and expenses of the said
laboratory shall be borne solely by the unsuccessful party. In the event that no
independent laboratory referred to above has the capability to resolve any such
dispute, the Novartis and Cell Genesys representatives identified in the Supply
and QA Agreement will then conduct an investigation and determine an appropriate
retest plan. The parties agree that during the resolution of any such dispute,
Novartis shall, irrespective of the final allocation of the cost for the
replacement of Deviating Bulk Product in accordance with Sections 7.1 and 7.2
above, purchase any replacement of Deviating Bulk Product requested by Novartis
under Section 7.1 above pursuant to the terms of this Agreement, and Cell
Genesys shall reimburse Novartis for such costs as appropriate in accordance
with Sections 7.1 and 7.2 above. Any such replacement shipment of Bulk Product
shall be treated as a new, additional shipment of Bulk Product (that will be
separately accounted for invoiced by Cell Genesys) for all purposes, including
testing for Deviations and payment or settlement for such additional shipment.
In the event that any Bulk Product shipment or batch thereof is ultimately
agreed or found not to be Deviating Bulk Product, Novartis shall accept and pay
for such shipment or batch if such payment remains outstanding.

ARTICLE 8


Inspections





8.1 Records. Cell Genesys shall keep and cause the [*] Subcontractors to keep
complete and accurate records of the manufacture, specifications, test
procedures, packaging, approved supplier listing and shipping and, without
limitation, shall retain those samples and records specified in the Supply and
QA Agreement that are necessary to comply with manufacturing regulatory
requirements as well as to assist with resolving product complaints and other
similar investigations, and ensure compliance with the manufacturing
responsibilities set forth in this Agreement. Copies of such records and samples
shall be made available to Novartis upon its request and shall be retained by
Cell Genesys and be available to Novartis for the period agreed upon in the
Supply and QA Agreement.

8.2 Inspections. Novartis will have the right and Cell Genesys shall permit or
cause to be permitted, [*] on reasonable prior notice, to have qualified
individuals (as identified in the Supply and QA Agreement) to inspect Cell
Genesys' and [*] Subcontractor's production facilities and more particularly the
equipment used in the manufacturing, filling, packaging, storage, testing,
shipping or receiving of Bulk Products and Components, and the suppliers of
Components. Such inspections may include cGMP inspections [*]. Representatives
of Novartis shall have access [*] to all documents, records, reports, data,
procedures, facilities, regulatory submissions, and all other information
required to be maintained by the Regulatory Authorities. Moreover, Novartis
shall have the right, [*] on reasonable prior notice, to observe the
manufacture, packaging, storing, testing and shipment of Bulk Products, Devices,
Components and proprietary active ingredients. Novartis may inspect Cell
Genesys' and the [*] Subcontractors' reports and records relating to the
Processing pursuant to this Agreement during normal business hours and with
reasonable advance notice, and a Cell Genesys representative shall be present
during any such inspection.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

8.3 Regulatory Inspections. Furthermore Cell Genesys shall permit or cause to be
permitted authorized officials of any Regulatory Authority or other competent
governmental agencies to inspect its production facilities, including the
equipment, used for the manufacturing, filling, packaging, storage, testing,
shipping or receiving of Bulk Products and Device and/or Components, as required
or necessary for the granting or maintaining of any Registration.

8.4 Audit. Cell Genesys shall keep and cause the [*] Subcontractors to keep
complete and accurate records of the cost per unit of the Bulk Products and
Devices. Upon the written request of Novartis and every financial quarter, Cell
Genesys shall permit an independent certified public accounting firm of
nationally recognized standing selected by Novartis, at Novartis' expense, to
have access during normal business hours to such records of Cell Genesys and its
Affiliates, being [*] Subcontractors, as may be reasonably necessary to verify,
inter alia, the accuracy of the price per unit and any other price and cost
calculation and reconciliation made or provided for hereunder for any financial
quarter. If such accounting firm concludes that additional sums are owed or
payable during such period, such sums shall be paid by the appropriate party
within seven (7) Days of the date Novartis delivers to Cell Genesys such
accounting firm's written report so concluding.

8.5 Survival. The rights of inspection hereunder held by Novartis shall survive
five (5) years from termination or expiration of this Agreement.

ARTICLE 9


Exchange of information



9.1 Exchange of Information. Without prejudice to Novartis' rights to
information set forth in the Supply and QA Agreement, the parties shall
continually exchange information and experiences in all matters pertaining to
the manufacturing of the Bulk Products and Quality Assurance.

9.2 Prior Notice. Each party shall give prompt notice by telephone (to be
confirmed in writing) to the Director of Quality Control/Quality Assurance of
the other party upon discovery that the Bulk Product should be recalled or
corrected, or may be required to be recalled or corrected.

9.3 Recall. The decision to initiate a recall or to take some other corrective
action, if any, shall be made and implemented by Novartis. The recall procedure
shall be set forth in the Supply and QA Agreement. Costs related to a recall
will be same as set forth in Article 7.

9.4 Returns. Novartis shall have the responsibility for handling customer
returns of the Bulk Products. Cell Genesys shall provide Novartis with such
assistance as Novartis may reasonably need to handle such returns. In the event
of a return, at Novartis' request, Cell Genesys shall use its commercially
reasonable efforts to replace the returned Bulk Products with new Bulk Products
within the time frame set forth in the Supply and QA Agreement from the date
that Novartis notifies Cell Genesys about the returned Bulk Products.

9.5 Complaints and ADE's. Novartis shall have the sole responsibility for
responding to questions and complaints from Novartis customers and for reporting
adverse drug events ("ADE") as defined by applicable regulation to the relevant
Regulatory Authorities, unless otherwise required by applicable laws, rules and
regulations. Questions or complaints received by Cell Genesys shall be
immediately referred to Novartis. The parties shall keep each other promptly and
fully informed of any information concerning any ADE or pharmaceutical technical
complaints coming to their knowledge with regard to any Option Product
regardless of the origin of such information. Cell Genesys shall cooperate as
reasonably required to allow Cell Genesys to determine the cause of and resolve
any customer questions and complaints. Such assistance shall include follow-up
investigations, including testing. In addition, as soon as possible in light of
the circumstances, Cell Genesys shall provide Novartis with all requested
information in order to assist Novartis in responding properly to questions or
complaints relating to the Bulk Products.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE 10


[*] Manufacturing and Intellectual Property



10.1 Intellectual Property. Subject to the provisions relating to IP rights
contained in the Transaction Documents, which provisions shall remain in full
force and effect, all Technical Information provided by Novartis shall be and
remain the property of Novartis, and all Technical Information provided by Cell
Genesys shall be and remain the property of Cell Genesys.

10.2 [*] Manufacturing. [*]

ARTICLE 11


Indemnification and liabilities



11.1 Cell Genesys Indemnity. Notwithstanding anything contained in, and without
prejudice or limitation to the indemnification provisions in, the Option
Agreement or Development License and Commercialization Agreement, which remain
in full force and effect, Cell Genesys is liable for and shall indemnify and
hold Novartis and its Affiliates harmless against all Losses incurred by
Novartis and/or any of its Affiliates resulting from Cell Genesys', its
Affiliates' or the [*] Subcontractors' willful misconduct or negligence in
respect of the performance, breach of or failure to perform any of its
obligations under this Agreement, except for any such Loss against Novartis or
any of Novartis' Affiliates results from Novartis' or Novartis' Affiliates'
willful misconduct or negligence in respect of the performance, breach of or
failure to perform any of its obligations under this Agreement.

11.2 Novartis Indemnity. Notwithstanding anything contained in, and without
prejudice or limitation to the indemnification provisions in, the Option
Agreement and Development License and Commercialization Agreement, which remain
in full force and effect, Novartis is liable for and shall indemnify and hold
Cell Genesys and/or any of Cell Genesys' Affiliates harmless against all Losses
incurred by Cell Genesys and Cell Genesys' Affiliates resulting from Novartis'
and/or its Affiliates willful misconduct or negligence in respect of the
performance, breach of or failure to perform any of its obligations under this
Agreement and the safety of the Finished Product distributed by or on behalf of
Novartis or Novartis' Affiliates, except for any such Loss against Cell Genesys
and/or any of Cell Genesys' Affiliates results from Cell Genesys' or Cell
Genesys' Affiliates' willful misconduct or negligence in respect of the
performance or breach of or failure to perform any of its obligations under this
Agreement.

11.3 Procedure. Each party entitled to be indemnified by the other party (an
"Indemnified Party") pursuant to Section 11.1 or 11.2 hereof shall give notice
to the other party (an "Indemnifying Party") promptly after such Indemnified
Party has actual knowledge of any threatened or asserted Third Party claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided
that:

(a) the Indemnifying Party may so assume the defense of any such claim or any
litigation resulting therefrom only if it shall give notice to the Indemnified
Party of the Indemnifying Party's decision to so assume such defense within
thirty (30) Days after the date of the notice from the Indemnified Party of the
Third Party claim as to which indemnity is sought and acknowledges in writing to
the Indemnified Party that any Loss in connection with such claim or any
litigation resulting therefrom is a Loss for which the Indemnified Party shall
be entitled to indemnification pursuant to this Article 11;

(b) counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation resulting therefrom (if such defense is assumed by the
Indemnifying Party), shall be approved by the Indemnified Party (whose approval
shall not be unreasonably withheld) and the Indemnified Party may participate in
such defense with the Indemnified Party's own counsel at the Indemnified Party's
own expense (unless (i) the employment of counsel by such Indemnified Party has
been authorized by the Indemnifying Party, (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action, or
(iii) the Indemnifying Party shall have failed to assume the defense as provided
herein, in each of which cases the Indemnifying Party shall pay the reasonable
fees and expenses of one law firm serving as counsel for the Indemnified Party,
which law firm shall be subject to approval, not to be unreasonably withheld, by
the Indemnifying Party);

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

(c) the failure of any Indemnified Party to give notice as provided herein shall
not relieve the Indemnifying Party of its obligations under this Agreement to
the extent that the failure to give notice did not result in prejudice to the
Indemnifying Party;

(d) no Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the approval of each Indemnified Party, which approval shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation;

(e) each Indemnified Party shall furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom; and

(f) if the Indemnifying Party assumes the defense of the Third Party claim or
litigation, the Indemnified Party shall not settle or agree to a judgment with
respect to such claim or litigation without the consent of the Indemnifying
Party.

11.4 Limitations.

(a) EXCEPT AS EXPRESSLY PROVIDED UNDER THIS AGREEMENT, NONE OF THE PARTIES MAKE
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY OTHER MATTER WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT.

(b) EXCEPT FOR LOSSES WHICH ARE SUBJECT TO INDEMNIFICATION OBLIGATIONS OF EITHER
PARTY WITH RESPECT TO INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY
DAMAGES RECOVERED BY A THIRD PARTY, UNDER NO CIRCUMSTANCES SHALL ANY PARTY BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES (EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES AND REGARDLESS OF THE THEORY OF LIABILITY), ARISING FROM ANY
PROVISION OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR
ANTICIPATED PROFITS OR LOST BUSINESS.

11.5 Insurance. Cell Genesys and Novartis each warrant that each has appropriate
and adequate insurance to cover claims or damages for which it shall be liable
under the terms of this Agreement. Upon request by the other party Novartis or
Cell Genesys, as the case may be, will provide reasonable evidence of its
insurance.

ARTICLE 12


Storage of documents and samples



The obligations for the storage of samples and documentation shall determined in
accordance with the Supply and QA Agreement.

ARTICLE 13


Confidentiality



The parties acknowledge and agree that all Confidential Information disclosed by
one party to the other shall be subject to the Confidentiality Appendix.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE 14


Term and expiration



14.1 Commencement. This Agreement shall take effect on the Effective Date.

14.2 Term. This Agreement will be effective as of the Effective Date and will
remain in effect until the expiration or termination of the Development License
and Commercialization Agreement, unless earlier terminated in accordance with
the terms of this Agreement ("Term"). Notwithstanding this Section 14.2,
Novartis may terminate this Agreement with respect a particular country at any
time if a generic Competing Product enters into the marketplace in such country.

ARTICLE 15


Extraordinary termination





15.1 For Breach. Upon failure of either party to remedy its material breach of
any of its material obligations under this Agreement within sixty (60) Days
following the receipt of written notice specifying such breach, the other party
shall have the right to terminate this Agreement immediately by delivering a
written termination notice to the party in breach. If Cell Genesys fails to
supply properly ordered Bulk Product within [*] after the agreed upon delivery
date more than [*] times during any [*] period, Novartis shall have the right,
but is not obligated, to terminate this Agreement immediately by delivering a
written termination notice to Cell Genesys within [*] from the end of such [*]
period.

15.2 For Bankruptcy. Both parties, at their sole discretion, may immediately
terminate this Agreement upon written notice to the other party in the event
that: (a) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (b) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by such other party; or (c) this Agreement is
assigned by such other party for the benefit of creditors. In the event of the
insolvency or bankruptcy of an [*] Subcontractor, Cell Genesys shall
immediately, but after first obtaining Novartis' consent, which consent shall
not unreasonably be withheld, appoint, authorize and validate a new
subcontractor to produce the Bulk Product.

15.3 For Convenience. In addition to any other termination rights it may have
under this Agreement, Novartis may terminate this Agreement with respect to a
particular country immediately in the event that any Regulatory Authority in
such country takes any action, or raises any objection, preventing Novartis from
exporting, purchasing or selling the Bulk Product. Additionally, Novartis shall
have the right to terminate this Agreement with respect to a particular Major
Market immediately in the event that the Bulk Product cannot reasonably be
commercialized for medical, scientific or legal reasons in such Major Market.
Novartis shall also have the right to terminate this Agreement in accordance
with Section 12.6 of the Development License and Commercialization Agreement.

ARTICLE 16


Rights and obligations upon termination or expiration





16.1 Consequences of Termination. In the event that Cell Genesys declines to
accept the engagement in accordance with Section 2.2 above or upon the
termination of this Agreement (other than by Cell Genesys under Sections 15.1
and 15.2), the financial arrangement under the Financial Appendix shall survive;
provided, however, in no event shall Novartis' burden for the Fully Burdened
Manufacturing Cost of the Bulk Products manufactured by Novartis, Novartis'
Affiliate or a Third Party, as the case may be, exceed [*] of Net Sales. Any
such amount in excess of [*] shall be borne by Cell Genesys.

16.2 Transition. In the event that Cell Genesys declines to accept the
engagement in accordance with Section 2.2 above, or upon expiration or
termination of this Agreement (other than by Cell Genesys under Sections 15.1
and 15.2), Cell Genesys and its Affiliates shall cooperate and instruct the [*]
Subcontractors to cooperate in good faith with Novartis to ensure a smooth and
orderly transition to a new supplier of Bulk Product (including Novartis or an
Affiliate of Novartis). During a transition period [*], Cell Genesys, its
Affiliates and the [*] Subcontractors shall [*], and Cell Genesys shall maintain
[*] inventory of Components during the transition period. During such transition
period, the obligations under Article 12 shall continue to apply.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

16.3 Manufacturing License. In the event that Cell Genesys declines to accept
the engagement in accordance with Section 2.2 above, or upon expiration or
termination of this Agreement (other than by Cell Genesys under Sections 15.1
and 15.2), Cell Genesys shall grant to Novartis, and hereby does grant to
Novartis a non-exclusive, royalty-free, irrevocable, perpetual and fully
transferable and sublicensable license under all of Cell Genesys' IP to
manufacture and sell the Bulk Products for the benefit of Novartis. Novartis
shall have the option to enter into discussions and negotiations to continue to
procure the Bulk Products, as the case may be, from any or all of the [*]
Subcontractors (not in breach of their obligations) upon terms [*]. Cell Genesys
shall also provide and deliver to Novartis or Novartis' designee all Cell
Genesys Know How, biological materials, assays, Registrations and permits from
Regulatory Authorities (including drug master files) and other materials and
documents required by Novartis to manufacture and sell the Bulk Products.

16.4 Other Obligations. In addition to the other provisions contained in this
Agreement, upon the expiration or termination of this Agreement, Cell Genesys
shall and Cell Genesys shall cause the [*] Subcontractors to:

(a) promptly refrain from using the Technical Information belonging to Novartis
and return to Novartis all documents containing Confidential Information
relating to Novartis (including, but not limited to, any reproduction, notes and
summaries, printouts or copies of information stored in electronic or
computerized systems), delete all soft copies of information stored in
electronic or computerized systems and any other items put at Novartis' disposal
by Novartis free of charge under this Agreement.



(b) supply all unshipped Bulk Product that was manufactured pursuant to a Firm
Order against payment of the applicable purchase price per unit in effect at the
time the Firm Order was placed.

16.5 Obligations of Novartis. In addition to the other provisions contained in
this Agreement, upon the expiration or termination of this Agreement, Novartis
shall,

(a) except where Novartis acquires a manufacturing license pursuant to Section
16.3 above, promptly refrain from using the Technical Information belonging to
Cell Genesys and/or its Affiliates and/or [*] Subcontractors and promptly return
to Cell Genesys all documents containing Confidential Information of Cell
Genesys and/or its Affiliates and/or [*] Subcontractors (including, but not
limited to, any reproduction, notes and summaries, printouts or copies of
information stored in electronic or computerized systems), delete all soft
copies of information stored in electronic or computerized systems and any other
items put at Novartis' disposal by Cell Genesys and/or its Affiliates and/or [*]
Subcontractors free of charge under this Agreement; and

(b) take delivery of any Bulk Product firmly ordered against payment of the
applicable purchase price per unit in effect at the time the Firm Order was
placed.

16.6 Survival. No termination or expiration of this Agreement shall affect any
outstanding obligations accrued hereunder prior to such termination or
expiration, nor shall it prejudice any other remedies that the parties may have
under this Agreement. Upon expiration or termination of this Agreement all
outstanding unpaid invoices shall become payable immediately. For the avoidance
of doubt, termination of this Agreement, irrespective of this cause, shall not
affect the obligations and responsibilities of the parties under Articles 11
(with respect to any actions occurring prior to termination or expiration), 13
and 16, all of which shall survive any termination or expiration of this
Agreement. The obligations concerning retention of samples and documentation
shall remain in force for the period referred to in the relevant provisions of
this Agreement.



ARTICLE 17


Assignment



This Agreement may not be assigned or otherwise transferred by either party
without the prior written consent of the other party; provided, however, that
(i) (subject to the next sentence) either party may assign the benefit of this
Agreement, without the consent of the other party, to any of its Affiliates, if
the assigning party remains obligated on a primary basis for the full
performance of its Affiliates' obligations hereunder, and (ii) Novartis may
assign this Agreement, without the consent of Cell Genesys, in connection with
the transfer or sale of all or substantially all of its assets or business to
which this Agreement relates or in the event of its merger or consolidation with
another company. In the event Cell Genesys consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or entity
of such consolidation or merger or transfers all or substantially all of its
properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of Cell Genesys shall
assume the obligations set forth in this Agreement. Any purported assignment in
contravention of this Article 17 shall, at the option of the non-assigning
party, be null and void and of no effect. No assignment shall release either
party from responsibility for the performance of any accrued obligation of such
party hereunder. This Agreement shall be binding upon and enforceable against
the successor to or any permitted assignees from either of the parties hereto.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

ARTICLE 18


DISPUTE RESOLUTION

18.1 Governing Law and Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New York, excluding its conflict of
laws principles.

18.2 Conciliation. In the event of any controversy or claim arising out of or
relating to any provision of this Agreement, the parties shall, and either party
may, initially refer such controversy or claim to the chief executive officer
(or his/her representative) of Cell Genesys and the head of the Oncology
business unit (or any successor business unit) of Novartis who shall, as soon as
practicable, attempt in good faith to resolve the controversy or claim. If such
controversy or claim is not resolved within sixty (60) Days of the date of
initial referral of the matter, either party shall be free to initiate legal
proceedings of the following Section.

18.3 Jurisdiction. Except with respect to disputes which shall be resolved
through conciliation in accordance with Section 18.2, each party irrevocably
submits to the exclusive jurisdiction in the United States District Court for
the Southern District of New York and any state courts sitting in New York, New
York, for purposes of any action, suit or other proceeding arising out of this
Agreement.



ARTICLE 19
Miscellaneous

19.1 Independent Contractor. For purposes of this Agreement, each party shall be
an independent contractor and not an agent or employee of the other party.
Neither party shall have the authority or power to make any statements,
representations or commitments of any kind on behalf of the other party, or to
take any action which is binding on the other party, except as may be explicitly
provided for herein or authorized by the other party in writing.

19.2 Notices. Any notices which either party may be required or shall desire to
give under this Agreement shall be deemed to be duly given when in writing and
delivered personally, mailed by registered mail, courier service or sent by
telefax (provided that such telefax shall be confirmed by registered mail or
courier service) to the party to whom notice is to be given, at the address
specified below or such other address or addresses of which such party shall
have given notice not less than seven (7) Days before the notice is dispatched.
Any notices, which either party may be required or shall desire to give under
any Annex to this Agreement, shall be given at the address specified in such
Annex. In the event no address is specified in such Annex, paragraph (c) shall
apply. Subject to paragraph (b) above, notices shall be given to the following
address for each party:

If to Novartis, at:

Novartis Pharma AG
Lichtstrasse 35
4056 Basel
Switzerland
Attention: General Counsel
Tel.: +41 61 324 1111
Fax: +41 61 324 8001

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

If to Cell Genesys, at:

Cell Genesys, Inc.
500 Forbes Blvd.
South San Francisco, CA 94080
Attention: Stephen A. Sherwin, M.D.
Tel.: (650) 266 3000
Fax: (650) 266 3010

19.3 No License. No license or right is granted by implication or otherwise with
respect to any Know-How, Patent application or Patent owned by Novartis or Cell
Genesys or any of its Affiliates except as and if specifically set forth herein
or in the Development License and Commercialization Agreement.

19.4 Incorporation of Annexes. All Annexes and their enclosures form an integral
part of this Agreement and are incorporated herein by reference. The parties may
from time to time amend, replace or supplement said Annexes in writing and such
modifications shall be attached hereto.

19.5 Amendments. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, Cell Genesys and Novartis.

19.6 Regulatory Requirements. Cell Genesys, together with its Affiliates, agrees
to provide Novartis with reasonable access to any information or documentation
in its possession, control or ownership and to offer Novartis any reasonably
necessary assistance to apply for the Regulatory Approvals Cell Genesys needs to
obtain.

19.7 Force Majeure. The failure of either party to perform its obligations under
this Agreement (other than the obligations to make any payments or of
confidentiality) shall not subject such party to any liability or place it to be
in breach of any term or condition of this Agreement to the other party if such
failure is caused by Force Majeure; provided, however, that the party affected
shall promptly notify the other party of the condition constituting Force
Majeure as defined herein and shall exert reasonable efforts to eliminate, cure
and overcome any such causes and resume the performance of its obligations as
soon as reasonably practicable. If a condition constituting Force Majeure exists
for more than ninety (90) consecutive Days, the parties shall negotiate a
mutually satisfactory solution, if practicable, including the use of a Third
Party to fulfill the obligations hereunder (including the granting of a
manufacturing license), at the expense of the party invoking Force Majeure.
"Force Majeure" shall mean any cause beyond the reasonable control of such
nonperforming party, including, without limitation, acts of God, fire,
explosion, flood, earthquake, drought, war, hostility, revolution, riot, civil
disturbance, national emergency, sabotage, embargo, strikes or other labor
trouble.

19.8 Entire Agreement. This Agreement, including the Annexes hereto, together
with the terms of the Development License and Commercialization Agreement
(unless specifically superseded by the terms in this Agreement), constitutes the
entire agreement between the parties and shall supersede and prevail over any
other prior or contemporaneous arrangements, whether written or oral, and is
binding upon the parties hereto and their successors. In the event of any
irreconcilable conflict between the terms of this Agreement and the Development
License and Commercialization Agreement, the terms of the Development License
and Commercialization Agreement shall prevail.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

IN WITNESS WHEREOF, the parties hereto have caused this Manufacturing and Supply
Agreement to be executed by their respective authorized officers as of the date
set forth above.

Cell Genesys, Inc.

By: ___________________________________________

Title: ___________________________________________

Novartis Pharma AG

By: ___________________________________________

Title: ___________________________________________

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 1

Bulk Product and Components

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 2

Specifications

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 3

Supply and QA Agreement

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 4

Processing Procedures

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 5

Validation Plan

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 6

HSE Procedures

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




ANNEX 7

Definitions Appendix



[To be identical to Exhibit VII of the Option Agreement]

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




EXHIBIT VI

OPTION AGREEMENT

DEVELOPMENT PRODUCTS

"Development Products" shall mean the following adenovirus vectors:

[*]

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------




EXHIBIT VII

OPTION AGREEMENT

DEFINITIONS APPENDIX



1.1. Construction. The terms defined hereinafter, whether used in singular or
plural form, shall have the meaning set forth below. Whenever the words
"include," "includes" or "including" are used in this Definitions Appendix, they
are deemed to be followed by the words "without limitation." The term "party" or
"parties" used herein shall refer to Novartis and Cell Genesys, individually or
collectively.

1.2. References. Exhibits IV (Financial Appendix), VI (Development Products),
and VIII (Confidentiality Appendix) to the Option Agreement shall be
incorporated herein by reference and made part hereof.

1.3. "Additional Products" [*]

1.4. "ADE" shall have the meaning set forth in Section 9.5 of the Manufacturing
and Supply Agreement.

1.5. "Adjusted Net Sales" shall mean, with respect to a Product, the Net Sales
of such Product less any Third Party Obligations in connection with such
Product.

1.6. "Affiliate", with respect to a party, shall mean any Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such party. A Person shall be regarded as in
control of another Person if it owns or directly or indirectly controls more
than fifty percent (50%) of the voting stock or other ownership interest of the
other Person, or if it possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such Person. For the
purposes of the Transaction Documents, Novartis and Cell Genesys shall not be
deemed Affiliates of each other.

1.7. "Allocable Overhead" shall have the meaning set forth in the Financial
Appendix.

1.8. "[*] Subcontractors" shall mean subcontractors of Cell Genesys [*] to
manufacture and supply the Bulk Products and/or Devices for the benefit of
Novartis under the Manufacturing and Supply Agreement.

1.9. "Assigned Patents" shall have the meaning set forth in Section 1 of the
Assignment and License Agreement.

1.10. "Assignment and License Agreement" shall mean the Patent Assignment and
License Agreement, dated as of the Closing, among Novartis AG, Genetic Therapy,
Inc. and Cell Genesys.

1.11. "Bulk Product" shall mean the applicable Option Product in bulk form,
together with Devices, meeting their respective Specifications and having passed
all Processing stages, that are manufactured by Cell Genesys and [*]
Subcontractors.

1.12. "Business Day" shall mean any day other than Saturday, Sunday or other
Days on which commercial banks in New York, New York or Basel, Switzerland are
authorized or required by law or executive order to close.

1.13. "Cell Genesys Inventions" shall mean all inventions, discoveries and/or
improvements thereto made by Cell Genesys or a Cell Genesys' Affiliate that may
be subject to a Patent.

1.14. "Cell Genesys Know-How" shall mean all Know-How Controlled by Cell Genesys
relating to an Option Product.

1.15. "Cell Genesys Patents" shall mean any Patents Controlled by Cell Genesys,
and Cell Genesys' interest in any Joint Patent, having one or more Valid Claims
covering a Development Product (including a Substitute Product, if applicable)
or its manufacture or use.

1.16. "Cell Genesys Technology" shall mean, collectively, the Cell Genesys
Patents and Cell Genesys Know-How.

1.17. "cGMP" shall mean then-current rules concerning good manufacturing
practices according to the U.S. Code of Federal Regulations, the then-current
EU/PIC GMP Guidelines, and the corresponding national laws and regulations.

1.18. "Change of Control Event" shall mean (i) a merger, reorganization or
consolidation of Cell Genesys which results in the voting securities of Cell
Genesys, outstanding immediately prior to such transaction, ceasing to represent
at least fifty percent (50%) of the combined voting power of the surviving
entity immediately after such transaction, (ii) any Third Party (other than any
trustee or other fiduciary holding securities under an employee benefit plan of
Cell Genesys), or any corporation or other entity owned directly or indirectly
by the stockholders of Cell Genesys in substantially the same proportion as
their ownership of stock of Cell Genesys), together with its Affiliates,
becoming the beneficial owner of more than fifty percent (50%) of the combined
voting power of the outstanding securities of Cell Genesys, or (iii) a sale of
all or substantially all of the business of Cell Genesys.

1.19. "China" shall mean the People's Republic of China and Taiwan.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1.20. "Clinical Supply" shall mean the quantities of Bulk Product that are
required for Clinical Trials by a party or the parties to conduct preclinical
studies and Clinical Trials Phase I-III in connection with the terms of the
Development License and Commercialization Agreement.

1.21. "Clinical Trials" shall mean Phase I Clinical Trial, Phase I/II Clinical
Trial, Phase I/IIA Clinical Trial, Phase IIA Clinical Trial, Phase IIB Clinical
Trial, Phase III Clinical Trial, Phase IIIB Clinical Trial, Phase IV Clinical
Trial or a combination thereof.

1.22. "Closing" shall mean the closing date (July 23, 2003) of the transactions
contemplated under the Subscription Agreement.

1.23. "Commercial Use" shall mean, with respect to a particular Product, any and
all activities directed to promoting, marketing, using for commercial purposes,
importing, exporting, distributing, selling or offering to sell (including
pre-marketing), sampling, conducting post-marketing drug surveillance and
conducting Phase IV clinical trials with respect to such Product.

1.24. "Competing Product" shall mean any product developed by Cell Genesys that
has or is contemplated to be registered for the same Indication(s) as an Option
Product in the Field, excluding any Refused Product Candidates and Rejected
Products.

1.25. "Components" shall mean have the meaning set forth in Section 2.1(a) of
the Manufacturing and Supply Agreement.

1.26. "Confidential Information" shall have the meaning set forth in the
Confidentiality Appendix.

1.27. "Confidentiality Appendix" shall mean the Confidentiality Appendix,
attached as Exhibit VIII to the Option Agreement.

1.28. "Controlled" shall mean the legal authority or right of a party hereto to
assign, convey, transfer or grant a license or sublicense of IP rights to
another party hereto, or to otherwise disclose proprietary or trade secret
information to such other party, without breaching the terms of any agreement
with a Third Party.

1.29. "Co-Promote" shall mean to undertake and implement the activities of each
party under the Co-Promotion.

1.30. "Co-Promotion" shall mean the joint commercialization of the Option
Product by the parties in the U.S.

1.31. "Core Countries" shall mean the U.S., Canada, Japan and Europe (Austria,
Belgium, France, Germany, Italy, the Netherlands, Spain, Switzerland and the
United Kingdom).

1.32. "Cost of Bulk Product" shall have the meaning set forth in the Financial
Appendix.

1.33. "Cost of Finished Product" shall have the meaning set forth in the
Financial Appendix.

1.34. "Cost of Goods Sold" shall have the meaning set forth in the Financial
Appendix.

1.35. "Cost of Sales" shall have the meaning set forth in the Financial
Appendix.

1.36. "Days" shall mean any day, including working days, public holidays and
weekend days.

1.37. "Development Costs" shall have the meaning set forth in the Financial
Appendix.

1.38. "Development License and Commercialization Agreement" shall mean the
Development License and Commercialization Agreement(s) to be entered into by
Novartis and Cell Genesys. The form of the Development License and
Commercialization Agreement is attached as Exhibit II to the Option Agreement.

1.39. "Development Information" shall have the meaning set forth in Section 4.2
of the Option Agreement.

1.40. "Development Products" shall be the adenovirus vectors described in
Exhibit VI (Development Products) to the Option Agreement.

1.41. "Deviating Bulk Product" shall mean a Bulk Product affected by any
Deviation.

1.42. "Deviation" shall mean any failure of a Bulk Product to conform to the
Specifications, cGMP or the quality requirements set forth the Supply and QA
Agreement.

1.43. "Devices" shall mean the unfilled vials or other appropriate devices that
are required for filling of Bulk Products in accordance with the Specifications.

1.44. "Disclosing Party" shall mean the party disclosing its proprietary
Confidential Information.

1.45. "Distribution Costs" shall have the meaning set forth in the Financial
Appendix.

1.46. "Early Selection Criteria" or "ESC" shall have the meaning set forth in
Exhibit III to the Option Agreement.

1.47. "EMEA" shall mean the European Agency for the Evaluation of Medicinal
Products.

1.48. "EU" shall mean the European Union.

1.49. "Excluded Costs" shall have the meaning set forth in Section 6.3.3(iii) of
the Development License and Commercialization Agreement.

1.50. "Exercise Notice" shall have the meaning ascribed to it in Section 4.7 of
the Option Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1.51. "FCA" shall mean have the meaning set forth in Section 5.2(d) of the
Manufacturing and Supply Agreement.

1.52. "FDA" shall mean the United States Food and Drug Administration.

1.53. "Fee" shall have the meaning ascribed to it in Section 3.1 of the Option
Agreement.

1.54. "Field" [*]

1.55. "Finance Sub-Committee" shall have the meaning set forth in the Financial
Appendix.

1.56. "Financial Appendix" shall mean the Financial Appendix attached as Exhibit
IV to the Option Agreement.

1.57. "Finished Product" shall mean any formulation or dosage of the Option
Product in finished form for Commercial Use approved by the applicable
Regulatory Authority(ies), including all product labeling or other package
inserts or materials required by the applicable Regulatory Authority(ies).

1.58. "Firm Order" shall mean have the meaning set forth in Section 5.2(b) of
the Manufacturing and Supply Agreement.

1.59. "First Commercial Sale" shall mean the first commercial sale of the Option
Product by Novartis or an Affiliate or sublicensee of Novartis and/or Cell
Genesys in a country in the Option Territory following Regulatory Approval of
the Option Product in that country or, if no such Regulatory Approval or similar
marketing approval is required, the date upon which the Option Product is first
commercially launched in such country.

1.60. "Fully Burdened Manufacturing Cost" shall have the meaning set forth in
the Financial Appendix.

1.61. "General and Administrative Costs" shall have the meaning set forth in the
Financial Appendix.

1.62. "Gross Sale Price" shall have the meaning set forth in the Financial
Appendix.

1.63. "HSE Procedures" shall mean have the meaning set forth in Section 2.1(f)
of the Manufacturing and Supply Agreement

1.64. "Improvements" shall have the meaning set forth in Section 1 of the
Assignment and License Agreement.

1.65. "IND" means the investigational new drug application relating to the
Development Period or Substitute Product, as the case may be, filed with the FDA
pursuant to United States Code published at 21 U.S.C. 355(i) and corresponding
regulations at 21 C.F.R. Part 312, including any amendments thereto. References
herein to IND shall include, to the extent applicable, any comparable filing in
another country in the Option Territory.

1.66. "Indication" shall mean any human indications which can be treated,
prevented or cured or whose progressions can be delayed.

1.67. "IP" shall mean intellectual property of all types, including, without
limitation, Patents, copyrights, trademarks, service marks, trade dress, trade
secrets, know-how, technology, data, invention (whether patented or not), data
exclusivity, orphan drug exclusivity and other marketing exclusivity, and
registrations and applications for registration of the foregoing.

1.68. "Joint Development Committee" or "JDC" shall have the meaning set forth in
Section 3.5 of the Development License and Commercialization Agreement.

1.69. "Joint Patents" shall have the meaning set forth in Section 8.1.4 of the
Development License and Commercialization Agreement.

1.70. "Know-How" means all proprietary material and information, including data,
technical information, know-how, experience, inventions, discoveries, trade
secrets, compositions of matter and methods, whether or not patentable or
confidential, that are Controlled by a party to the Option Agreement or its
Affiliates and that relate to the discovery, development, utilization,
manufacture or use of any Products, including but not limited to processes,
techniques, methods, products, materials and compositions.

1.71. "Launch Date" shall mean, for a particular Option Product, the date
determined by the JDC as the date for commencing the manufacture of Bulk Product
for such particular Option Product for the purposes of First Commercial Sale.

1.72. "Laws" shall mean any United States federal, state, local or non-United
States statute, law, ordinance, regulation, rule, code, order, other requirement
or rule of law.

1.73. "Liaisons" shall have the meaning ascribed to it in Section 2.2(a) of the
Development and Option Agreement.

1.74. "Licensed Patents" shall have the meaning set forth in Section 1 of the
Assignment and License Agreement.

1.75. "Losses" means all losses, obligations, liabilities, damages, costs and
expenses, including reasonable attorney's fees.

1.76. "MAA" shall mean the Marketing Authorization Application for authorization
for marketing of an Option Product in the European Union as defined in the
applicable regulations and directives and filed with the competent European
health authorities.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1.77. "Major Markets" shall mean each of (i) the United States, (ii) the
European Union and (iii) other countries in the Option Territory which had been
expected by Novartis to generate aggregate sales amounting to [*] of Novartis'
expected Gross Sales of the Bulk Product (in its finished packaged form).

1.78. "Manufacturing and Supply Agreement" shall mean the Manufacturing and
Supply Agreement(s) to be entered into between Novartis and Cell Genesys. The
form of the Manufacturing and Supply Agreement is attached as Exhibit V to the
Option Agreement.

1.79. "Manufacturing Responsibilities" shall have the meaning set forth in
Section 3.3 of the Manufacturing and Supply Agreement.

1.80. "Manufacturing Standards" shall have the meaning set forth in Section 2.1
of the Manufacturing and Supply Agreement

1.81. "Marketing Costs" shall have the meaning set forth in the Financial
Appendix.

1.82. "Marketing Sample" shall mean a sample of the Option Product in Finished
Product from to be distributed free of charge to physicians and hospitals for
promotional purposes.

1.83. "Materials" shall have the meaning set forth in Section 1 of the
Assignment and License Agreement.

1.84. "Novartis Development Program" shall have the meaning set forth in Section
3.1 of the Development License and Commercialization Agreement.

1.85. "Novartis Inventions" shall mean all inventions, discoveries and/or
improvements made by Novartis or Novartis' Affiliates that may be subject to a
Patent.

1.86. "Novartis Know-How" shall mean all Know-How Controlled by Novartis
relating to an Option Product.

1.87. "Novartis Patents" shall mean any Patents Controlled by Novartis, and
Novartis' interest in any Joint Patent, having one or more Valid Claims covering
the Option Product or its manufacture or use, to the extent such Patents arise
out of work performed pursuant to the Option Agreement and the Development
License and Commercialization Agreement.

1.88. "Novartis Technology" shall mean, collectively, the Novartis Patents and
Novartis Know-How.

1.89. "NDA" shall mean a New Drug Application for authorization for marketing of
a Option Product in the United States of America as defined in the applicable
laws and regulations and filed with the FDA.

1.90. "Net Profits" or "Net Losses" shall have the meaning set forth in the
Financial Appendix.

1.91. "Net Sales" shall have the meaning set forth in the Financial Appendix.

1.92. "Option" shall have the meaning set forth in Section 4.5 of the Option
Agreement.

1.93. "Option Agreement" shall mean the Product Development and Option
Agreement, dated as of the Closing, between Novartis and Cell Genesys.

1.94. "Option Period" shall have the meaning set forth in Section 4.4 of the
Option Agreement.

1.95. "Option Product" shall mean a Product Candidate with respect to which
Novartis has exercised an Option pursuant to the Option Agreement. In each
Development License and Commercialization Agreement governing a particular
Option Product, the parties shall duly describe such Option Product in Exhibit I
attached to such Development License and Commercialization Agreement.

1.96. "Option Product Materials" shall mean (i) biological or chemical
substances relating to the Option Product, including, cell lines containing the
adenovirus vector, and (ii) documentation relating to the production and
maintenance of the foregoing.

1.97. "Option Territory" shall mean all the countries in the world except for
China.

1.98. "Other Operating Income/Expenses" shall have the meaning set forth in the
Financial Appendix, attached as Exhibit IV to the Option Agreement.

1.99. "Other Products" shall mean the following adenovirus vectors: [*] and
adenovirus vectors using Target Technology IP.

1.100. "Other Research and Development Programs" shall have the meaning set
forth in Section 2.2 of the Option Agreement.

1.101. "Patents" means all patents and patent applications (and the patents
resulting therefrom) existing at the Effective Date, and all patent applications
(and the patents resulting therefrom) hereafter filed during the term of the
Patent Assignment and License Agreement and Development License and
Commercialization Agreement, including any reissues, reexaminations, extensions
(including any supplementary protection certificate), continuations,
continuations-in-part (to the extent the claims thereof are supported by the
specifications of patent applications otherwise included herein), divisions,
provisionals, substitute applications, registration patents or patents of
addition based on any such patent and all foreign counterparts of any of the
foregoing.

1.102. "PDP " shall have the meaning set forth in Section 2.1(a) of the Option
Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1.103. "Person" shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.

1.104. "Phase I Clinical Trials" shall mean the initial portion of the clinical
development that provides for the continued trials of pharmaceutical product on
sufficient numbers of patients to establish safety and tolerability.

1.105. "Phase II Clinical Trial" shall mean that portion of the clinical
development that provides for the continued trials of a pharmaceutical product
on sufficient numbers of patients to establish safety and tolerability.

1.106. "Post Proof of Concept Development Program" or "Novartis Development
Program" shall mean activities associated with development of the Option
Product, including (a) manufacture and formulation of the Option Candidate for
Clinical Trials; (b) planning, implementation, evaluation and administration of
human Clinical Trials, manufacturing process development and scale-up for the
commercial manufacture of the Option Product; (c) preparation and submission of
applications for Regulatory Approval in connection therewith; and (d)
post-market surveillance of approved drug Indications, as required or agreed as
part of a marketing approval by any Regulatory Authority.

1.107. "Processing" shall mean any and all processing operations, including
packaging for shipment, carried out by or on behalf of Cell Genesys in the
preparation of the Bulk Product under the Manufacturing and Supply Agreement in
accordance with the Processing Procedures.

1.108. "Processing Procedures" shall mean have the meaning set forth in Section
2.1(c) of the Manufacturing and Supply Agreement

1.109. "Product Candidate" shall mean a Development Product or Substitute
Product that has successfully completed the Proof of Concept Study.

1.110. "Product Marketing Plan" shall mean the product marketing plan defined by
Novartis for an Option Product in connection with the Co-Promotion.

1.111. "Products" shall mean, collectively, the Development Products, Substitute
Products, Other Products and Additional Products.

1.112. "Proof of Concept Study" shall mean, with respect to each Development
Product or Substitute Product (if applicable), a Phase I study rolling over into
a Phase II study which includes a safety evaluation component (Phase I) designed
to determine a safe and practical dose for further evaluation of the Development
Product or Substitute Product (if applicable), and an efficacy evaluation
component (Phase II) in which patients are evaluated for evidence of clinical
activity of the Development Product or Substitute Product (if applicable)
administered at a safe and practical dose. This Phase I study rolling over into
a Phase II study shall include sufficient eligible patients as outlined in an
IND submitted to Regulatory Authorities in writing. This Phase I study rolling
over into a Phase II study will be conducted in approximately twenty-five (25)
to thirty (30) evaluable patients.

1.113. "Quality Assurance" shall mean the quality assurance implemented in
accordance with and subject to the Supply and QA Agreement.

1.114. "Receiving Party" shall mean party receiving Confidential Information of
the other Party.

1.115. "Refused Product Candidate" shall have the meaning set forth in Section
4.7 of the Option Agreement.

1.116. "Registration" shall mean any and all governmental approvals necessary
and/or required to be granted by a regulatory authority for the manufacturing,
import, marketing, distribution and sale of the Bulk Product as labeled,
packaged and presented for sale to the pharmaceutical trade.

1.117. "Regulatory Approval" shall mean, with respect to any country, all
authorizations by the appropriate governmental entity or entities necessary for
commercial sale of an Option Product in that country, including, without
limitation and where applicable, approval of use, storage, import, transport,
sale, labeling, price, reimbursement and manufacturing. "Regulatory Approval" in
the United States shall mean final approval of a BLA or NDA, if applicable,
pursuant to United States Code published at 21 U.S.C. 355 and corresponding
regulations at 21 C.F.R. Part 314, permitting marketing of the applicable drug
product in interstate commerce in the United States. "Regulatory Approval" in
the European Union shall mean final approval of the MAA pursuant to Council
Directive 2001/83/EC, as amended, or Council Regulation 2309/93/EEC, as amended.

1.118. "Regulatory Authority" shall mean any governmental authority in any
country or group of countries competent to grant approval of use, storage,
import, transport, sale labeling, pricing and manufacturing for an Option
Product.

1.119. "Rejected Product" shall mean any Other Product or Additional Product
that has been previously offered by Cell Genesys to Novartis under Section
2.2(b) of the Option Agreement that has been rejected by Novartis, but excluding
any such Other Product or Additional Product, which when offered to Novartis,
was not going under or had not completed a Phase I study.

1.120. "Relevant Cell Genesys Patents" shall have the meaning set forth in
Section 8.1.1 of the Option Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1.121. "Research Program" shall mean all research and development activities
undertaken by Cell Genesys with respect to each Development Product and
Substitute Product designed to complete the Development Information criteria.

1.122. "Royalty Costs" shall mean have the meaning set forth in the Financial
Appendix.

1.123. "Sales Costs" shall have the meaning set forth in the Financial Appendix.

1.124. "Sales Report" shall mean a written report or written reports showing
each of (i) the Net Sales of each Product in each country in the Option
Territory during the reporting period by any party selling a Product and each
Affiliate, licensee and sublicensee who sells a Product; (ii) the royalties,
payable in U.S. Dollars in respect of such sales and the basis of calculating
those royalties; (iii) withholding taxes, if any, required by law to be deducted
in respect of any such sales; (iv) the exchange rates used in converting into
U.S. Dollars, from the currencies in which sales were made, any payments due
which are based on Net Sales; and (v) dispositions of Products other than
pursuant to arm's-length sales exclusively for cash.

1.125. "Sales Returns and Allowances" shall have the meaning set forth in the
Financial Appendix.

1.126. "Specifications" shall mean have the meaning set forth in Section 2.1(b)
of the Manufacturing and Supply Agreement.

1.127. "Subscription Agreement" shall mean the Subscription Agreement, dated
July 23, 2003, among Novartis AG, Genetic Therapy, Inc. and Cell Genesys.

1.128. "Substitute Development Costs" shall mean development costs directly
attributed to and incurred by Cell Genesys in connection with the development of
a Substitute Product, which development costs are in excess of the Fee.

1.129. "Substitute Product" shall mean a product (including any derivatives or
back-ups to the Development Products) that is substituted for any of the
Terminated Development Products.

1.130. "Supply and QA Agreement" shall mean have the meaning set forth in
Section 2.1(e) of the Manufacturing and Supply Agreement.

1.131. "Target Technology IP" shall have the meaning set forth in Section 1 of
the Assignment and License Agreement.

1.132. "Technical Information" shall mean all documents and materials generated
by Novartis and Cell Genesys and any Subcontractors, as the case may be, as well
as all written amendments thereto, including, without limitation, manufacturing
and quality control instructions or requirements under any quality control
agreements between the parties (including the Supply and QA Agreement), and
specifications necessary to manufacture, label, package Bulk Products, store,
handle, stability test, quality control test and release Bulk Products in
accordance with the Manufacturing and Supply Agreement.

1.133. "Terminated Development Product" shall have the meaning set forth in
Section 2.4 of the Option Agreement.

1.134. "Third Party" shall mean any Person that is not a party or an Affiliate
of any party to the Transaction Documents.

1.135. "Third Party Obligations," with respect to a party and a particular
Product, shall mean any actual, due and payable amounts by such party to a Third
Party pursuant to a licensing arrangement with such Third Party. For the
avoidance of any doubt, "Third Party Obligations" of Cell Genesys shall include
the reimbursement to Novartis of royalties and other costs under Section 4.5 of
the Assignment and License Agreement.

1.136. "Transaction Documents" shall mean the Assignment and License Agreement,
the Subscription Agreement, Employee Side Letter between Cell Genesys and
Genetic Therapy, Inc., the Option Agreement, the Development License and
Commercialization Agreement and the Manufacturing and Supply Agreement.

1.137. "Transaction Patents" shall have the meaning set forth in Section 1 of
the Assignment and License Agreement.

1.138. "USD" or "US Dollars" shall mean the legal tender (currency) in the
United States of America.

1.139. "Valid Claim" shall mean a claim (a) of an issued and unexpired Patent
that has not been revoked or held permanently unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through re-issue or disclaimer or
otherwise, or (b) of any patent application included in the Patents that has not
been cancelled, withdrawn or abandoned or been pending for more than seven (7)
years.

1.140. "Validation" shall mean the validation in accordance with the Validation
Plan set forth in Annex 5 attached to the Manufacturing and Supply Agreement.

1.141. "Validation Plan" shall mean have the meaning set forth in Section 2.1(d)
of the Manufacturing and Supply Agreement.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

EXHIBIT VIII

OPTION AGREEMENT

CONFIDENTIALITY APPENDIX

1.1. Undertaking

During the term of the Transaction Documents, each party thereunder shall keep
confidential, and, other than as provided herein or in the Transaction
Documents, shall not use or disclose, directly or indirectly, any trade secrets,
or confidential or proprietary information, or any other knowledge, information,
documents or materials, owned, possessed or otherwise controlled by the other
party, whether in tangible or intangible form ("Confidential Information").

(a) Each party shall take any and all lawful measures to prevent the
unauthorized use and disclosure of such information, and to prevent unauthorized
Persons or entities from obtaining or using such information.

(b) Each party further agrees to refrain from directly or indirectly taking any
action which would constitute or facilitate the unauthorized use or disclosure
of such information. Each party may disclose such information to its officers,
employees and agents, to authorized licensees and sublicensees, and to
subcontractors in connection with the development or manufacture of applicable
Products, to the extent necessary to enable such parties to perform their
obligations hereunder or under the applicable license, sublicense or
subcontract, as the case may be; provided that such officers, employees, agents,
licensees, sublicensees and subcontractors have entered into appropriate
confidentiality agreements for secrecy and non-use of such information at least
as restrictive as those contained herein which shall be by the Receiving Party
at the instance of the Disclosing Party.

(c) Each party shall be liable for any unauthorized use and disclosure of such
information by its officers, employees and agents and any such licensees,
sublicensees and subcontractors.

1.2. Exceptions

Notwithstanding the foregoing, the provisions of Section 1.1 hereof shall not
apply to the disclosure of knowledge, information, documents or materials, which
the Receiving Party can establish by clear and convincing evidence:



(a) have entered the public domain without such party's breach of any obligation
owed to the Disclosing Party;

(b) are permitted to be disclosed by the prior written consent of the Disclosing
Party;

(c) are or have become known to the Receiving Party from a source other than the
Disclosing Party, other than by breach of an obligation of confidentiality owed
to the Disclosing Party;

(d) are independently developed by the Receiving Party without reference to or
reliance upon knowledge, information, documents or materials of the Disclosing
Party and without breach of this Confidentiality Appendix as established by
contemporaneous written records; or

(e) are required to be disclosed by the Receiving Party to comply with
applicable laws or regulations, to defend litigation or to comply with
governmental laws or regulations, provided that the Receiving Party provides
prior written notice of such disclosure to the Disclosing Party and takes all
reasonable and lawful actions to avoid or minimize the degree of such
disclosure.



1.3. Publicity



(a) Except as otherwise set forth in this Section 1.3 or as required by Law, the
parties will agree upon the timing and content of all press releases or other
public communications relating to the Transaction Documents and the transactions
contemplated herein, which agreement will not be unreasonably withheld or
delayed.

(b) Once any press release or other public communication has been approved in
accordance with this Section 1.3, either party or its Affiliates may communicate
the information contained in such approved release or communication without
restriction.

(c) A party may disclose the existence and terms of the Transaction Documents
and the status of transactions described herein under obligations of
confidentiality to agents, advisors, contractors and investors in connection
with such party's activities hereunder (the "Receiving Party's Representatives")
and in connection with such party's financing activities provided that the
Receiving Party's Representatives will be bound by the same confidentiality
obligation set out herein.

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



1.4 Survival

The provisions of this Confidentiality Appendix shall survive the termination of
the last to expire Transaction Document and shall extend for a period of ten
(10) years from the date thereof.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.




--------------------------------------------------------------------------------


